Exhibit 10.20

Execution Copy

 

 

 

AGREEMENT AMONG THE FIFTH MEZZANINE NOTEHOLDERS

(Fifth Mezzanine Loan)

CITIBANK, N.A.,

as Note A-3 Holder,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Note A-4 Holder,

GERMAN AMERICAN CAPITAL CORPORATION

as Note A-5-1 Holder,

BLACKSTONE SPECIAL FUNDING (IRELAND),

as successor in interest to German American Capital Corporation,

as Note- A-5-2 Holder,

GOLDMAN SACHS MORTGAGE COMPANY,

as Note A-8 Holder,

BANK OF AMERICA, N.A,

as Collateral Agent

and

BANK OF AMERICA, N.A.,

as Servicer

August 31, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Definitions    2 2.    Administration; Discounted Pay-offs
   12 3.    Payments    12 4.    Protective Advances; Cures    15 5.    Purchase
of Senior Loan or Senior Junior Loan    17 6.    Servicer    19 7.    Payment
Procedure    23 8.    Limitation on Liability of Each Holder    24 9.   
Buy-Sell    24 10.    Representations of the Holders    27 11.    Directing
Junior Lender    28 12.    No Creation of a Partnership    29 13.   
Syndications; Cooperation    29 14.    Sale of Each Holder’s Interest    31 15.
   Other Business Activities of the Holders    36 16.    Exercise of Remedies   
36 17.    Non-Recourse Obligations of the Holders    37 18.    Governing Law;
Waiver of Jury Trial    37 19.    Modifications    37 20.    Successors and
Assigns; Third Party Beneficiaries    37 21.    Counterparts; Facsimile
Execution    37 22.    Captions    37 23.    Notices    37

 

-i-



--------------------------------------------------------------------------------

24.    Withholding Taxes    38 25.    Borrower Affiliate Holders    39 26.   
Consents to Jurisdiction    40 27.    Co-Origination Agreement    40 28.    Note
Register    40 29.    Notes Not Securities    40 30.    Custody of Mezzanine
Loan Documents    40 31.    Collateral Agent    40

 

-ii-



--------------------------------------------------------------------------------

THIS AGREEMENT AMONG THE FIFTH MEZZANINE NOTEHOLDERS (this “Agreement”), is
dated and effective as of August 31, 2010 by and among CITIBANK, N.A., as holder
of Note A-3 referred to below (together with its successors and permitted
assigns in such capacity, the “Note A-3 Holder”), CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as holder of Note A-4 referred to below (together with its successors
and permitted assigns in such capacity, the “Note A-4 Holder”), GERMAN AMERICAN
CAPITAL CORPORATION, as a holder of Note A-5-1 referred to below (together with
its successors and permitted assigns in such capacity “Note A-5-1 Holder”),
BLACKSTONE SPECIAL FUNDING (IRELAND) (as successor in interest to GERMAN
AMERICAN CAPITAL CORPORATION), as a holder of Note A-5-2 (together with its
successors and permitted assigns in such capacity, “Note A-5-2 Holder”) and
GOLDMAN SACHS MORTGAGE COMPANY, as holder of Note A-8 referred to below
(together with its successors and permitted assigns in such capacity, the “Note
A-8 Holder”; each of the Note A-3 Holder, the Note A-4 Holder, the Note A-5-1
Holder, the Note A-5-2 Holder and the Note A-8 Holder are individually referred
to as a “Holder” and are collectively referred to as the “Holders”), BANK OF
AMERICA, N.A, as collateral agent (together with its successors and permitted
assigns, in such capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A., as
servicer (together with its successors and permitted assigns in such capacity,
the “Servicer”).

W I T N E S S E T H:

WHEREAS, JPMorgan Chase Bank, N.A. amended and restated a mezzanine loan
pursuant to the terms, provisions and conditions set forth in that certain
Amended and Restated Fifth Mezzanine Loan Agreement, dated as of May 22, 2008
(the “Existing Mezzanine Loan Agreement”) by and between that certain Fifth
Mezzanine Borrower listed on Schedule 1 of the Intercreditor Agreement
(collectively, the “Mezzanine Borrower”) in the principal amount of $275,000,000
(the “Mezzanine Loan”) evidenced by nine promissory notes, dated May 22, 2008 in
the original aggregate principal amount of $275,000,000, made by the Mezzanine
Borrower in favor of JPMorgan Chase Bank, N.A.;

WHEREAS, the Existing Mezzanine Loan Agreement is being amended and restated in
its entirety by the Borrower, the Holders and the Collateral Agent pursuant to,
and in accordance with, that certain Second Amended and Restated Fifth Mezzanine
Loan Agreement, dated as of the date hereof, in order to evidence certain
modifications to the Mezzanine Loan; and

WHEREAS, the Holders desire to enter into this Agreement to memorialize the
terms under which they, and their successors and assigns, shall hold the Notes
and agree to the manner in which rights under the Mezzanine Loan Agreement and
Intercreditor Agreement shall be exercised;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:

1. Definitions. References to a “Section” or the “recitals” are, unless
otherwise specified, to a Section or the recitals of this Agreement. Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Mezzanine Loan Agreement. Whenever used in this Agreement, the
following terms shall have the respective meanings set forth below. In addition,
any capitalized terms defined in the first paragraph, the recitals or any other
section of this Agreement but not listed below shall have the respective
meanings ascribed to such capitalized terms in the first paragraph, the recitals
or such other section, as the case may be, of this Agreement.

“Additional Covered Junior Loans” shall have the meaning assigned to such term
in the Intercreditor Agreement.

“Additional Discounted Pay-off Amount” shall mean, with respect to any
Discounted Pay-off Amount, the additional Note Principal Balance agreed to be
forgiven by the related Discounted Pay-off Holder in connection with any full or
partial discounted pay-off of such Note such that the Note Principal Balance is
reduced to the total agreed upon amount of such discounted pay-off upon payment
of the principal portion of the Discounted Pay-off Amount. For example, if a
Holder agreed to a discounted pay-off of $100,000 of the outstanding Note
Principal Balance for a principal payment of $25,000, the Discounted Pay-Off
Amount would be $25,000 and the Additional Discounted Pay-off Amount would be
$75,000.

“Advance” shall have the meaning assigned to such term in Section 4(a).

“Advance Interest” shall mean interest at the Advance Rate on an Advance from
the date on which such Advance is made to, but not including, the date of
payment or reimbursement of the Advance, less the amount of interest previously
paid thereon.

“Advance Rate” shall mean, for any period, a rate per annum payable by the
Mezzanine Borrower pursuant to the Mezzanine Loan Agreement with respect to the
applicable Advance.

“Affiliate” shall mean with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or under common control or ownership with such specified Person.
For the purposes of this definition, “control”, when used with respect to any
specified Person, means (i) except as described in the immediately following
subclause (ii), the ownership, directly or indirectly, in the aggregate of more
than fifty percent (50%) of the beneficial ownership interests of an entity or
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise, and (ii) for
purposes of the definition of Borrower Affiliate Holder herein and Section 14
only, either (y) the ownership, directly or indirectly, in the aggregate of
twenty-five percent (25%) or more of the beneficial ownership interest of an
entity or, with respect to the determination of whether a Person satisfies the
definition of Borrower Affiliate Holder as a result of the foreclosure on any
Junior Loan or interest therein or a transfer-in-lieu thereof, the ownership,
directly or indirectly, in the aggregate of thirty-one percent (31%) or more of
the beneficial ownership of an entity, or (z) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity, whether through the ability to exercise voting power, by
contract or otherwise. “Controlled by,” “controlling” and “under common control
with” shall have the respective correlative meaning thereto.

 

-2-



--------------------------------------------------------------------------------

“Affiliate Holder” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Affiliate Transferee” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Agreeing Holders” has the meaning provided in Section 9(b).

“Agreement” shall mean this Agreement Among the Fifth Mezzanine Noteholders, all
exhibits and schedules hereto and all amendments hereof and supplements hereto.

“Balloon Payment” shall mean the payment of principal and premium, if any, due
at the Maturity Date (as defined in the Mezzanine Loan Agreement), as the same
may be extended pursuant to Section 2.7 of the Mezzanine Loan Agreement.

“Borrower Affiliate Holder” shall mean any Holder that, directly or indirectly
through one or more of its Affiliates (A) is managed or sponsored by the Senior
Borrower, Mezzanine Borrower or any Related Mezzanine Loan Borrower or any
Affiliate of any of them (including, without limitation, any fund or investment
vehicle managed or sponsored by any Affiliate of the Mezzanine Borrower or of
any Related Mezzanine Loan Borrower), (B) together with any Affiliate of such
Holder, owns, directly or indirectly, thirty-one percent (31%) or more than
thirty-one percent (31%) of an economic, legal or other beneficial interest in
the Senior Borrower, Mezzanine Borrower or any Related Mezzanine Loan Borrower
or any of their respective Affiliates, or (C) has the power, directly or
indirectly, to direct or cause the direction of, the management or policies of
the Senior Borrower, Mezzanine Borrower or any Related Mezzanine Loan Borrower
or any of their respective Affiliates, whether through the ability to exercise
voting power, by contract or otherwise; provided, however, for the avoidance of
doubt, that a Holder that acquires, directly or indirectly, not more (when
aggregated with the interests of its Affiliates) than a thirty-one percent
(31%) economic, legal or other beneficial interest in the Senior Borrower,
Mezzanine Borrower or any Related Mezzanine Loan Borrower or their respective
Affiliates solely as a result of a foreclosure (or transfer-in-lieu thereof) on
a Related Mezzanine Loan shall not be deemed (x) an Affiliate for purposes of
clause (A) of the definition of Borrower Affiliate Holder or (y) to satisfy the
requirements of clause (C) of the definition of Borrower Affiliate Holder, in
each case, solely as a result of its ability to exercise the voting, approval,
consent and other rights of (i) such Related Mezzanine Loan Holder under the
Co-Lender Agreement for such Related Mezzanine Loan or (ii) an equity holder
under the agreement(s) required under Section 6(d) of such Co-Lender Agreement
to be entered into by the Related Mezzanine Loan Holders of such Related
Mezzanine Loan in the event of a foreclosure of such Mezzanine Loan or a
transfer-in-lieu thereof (any such agreement, a “Replacement Agreement”), as
long as such Co-Lender Agreement or any such Replacement Agreement shall not
provide such Related Mezzanine Loan Holder or equity holder (or its Affiliates)
with additional voting, approval, consent or other rights other than those set
forth in or otherwise contemplated by the terms of such Co-Lender Agreement as
of the date hereof that would

 

-3-



--------------------------------------------------------------------------------

otherwise result, in the absence of this proviso, in such Holder satisfying
(x) the definition of Affiliate for purposes of clause (A) of the definition of
Borrower Affiliate Holder or (y) the requirements of clause (C) of the
definition of Borrower Affiliate Holder.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions in New York, North Carolina and/or the jurisdictions
in which the primary servicing offices of the Servicer are located, are
authorized or obligated by law or executive order to remain closed.

“Buying Holder” has the meaning provided in Section 9(c).

“Buy Response” has the meaning provided in Section 9(c).

“Buy-Sell Closing Date” has the meaning provided in Section 9(d).

“Buy-Sell Notice” has the meaning provided in Section 9(b).

“Buy-Sell Notice Deadline” has the meaning provided in Section 9(b).

“Buy-Sell Purchase Price” has the meaning provided in Section 9(c).

“Buy-Sell Response Date” has the meaning provided in Section 9(c).

“Buy-Sell Withdrawal Notice” has the meaning provided in Section 9(c).

“CDO” has the meaning set forth in the definition of the term “Qualified
Transferee” in the Intercreditor Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, any successor statute thereto, and any temporary or final regulations of
the United States Department of the Treasury promulgated pursuant thereto.

“Co-Lender Agreement” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Collection Account” shall mean the Collection Account established under (and as
defined in) the Servicing Agreement.

“Conduit” has the meaning provided in Section 14(d).

“Conduit Credit Enhancer” has the meaning provided in Section 14(d).

“Conduit Inventory Loan” has the meaning provided in Section 14(d).

“Co-Origination Agreement” shall mean that certain Co-Origination Agreement
dated as of January 28, 2008, among JPMorgan Chase Bank, N.A., as Senior Lead
Lender, Bank of America, N.A., Citibank, N.A., Credit Suisse, Cayman Islands
Branch, German American Capital Corporation, Merrill Lynch Mortgage Lending
Inc., each as Lead Lenders and, Bear Stearns Commercial Mortgage, Inc., Goldman
Sachs Mortgage Company and Morgan Stanley Mortgage Capital Holdings LLC, each as
Co-Lenders, as amended or supplemented from time to time.

 

-4-



--------------------------------------------------------------------------------

“Cure Payment” has the meaning provided in Section 4(c).

“Curing Holder” has the meaning provided in Section 4(c).

“Custodial Agreement” has the meaning provided in Section 30.

“Deciding Majority” shall mean at any time approval, direction or agreement, as
applicable, of Holders with an aggregate Percentage Interest of greater than 50%
of the aggregate principal amount of the Mezzanine Loan outstanding at such
time.

“Deciding Super-Majority” shall mean approval, direction or agreement, as
applicable, of Holders with an aggregate Percentage Interest of at least 90% in
the Mezzanine Loan.

“Default Rate” has the meaning provided in the Mezzanine Loan Documents.

“Directing Junior Lender” has the meaning provided in the Intercreditor
Agreement.

“Discounted Pay-off Amount” shall mean, with respect to any Discounted Pay-off
Holder, amounts received in respect of the Mezzanine Loan pursuant to the Note
Sales Agreement.

“Discounted Pay-off Holder” shall mean, with respect to any Discounted Pay-off
Amount paid pursuant to the Note Sales Agreement, the related Holder entitled to
such Discounted Pay-off Amount.

“Event of Default” shall mean an “Event of Default” as defined in the Mezzanine
Loan Agreement.

“Excess Interest Over the Mezzanine Note Interest Rate” shall mean, at any time
that the Mezzanine Borrower is required to pay default rate interest on the
Mezzanine Loan, the positive excess, if any, of (x) interest payable by the
Mezzanine Borrower at the Default Rate over (y) interest payable by the
Mezzanine Borrower at the Mezzanine Note Interest Rate.

“Fitch” shall mean Fitch, Inc., and its successors in interest.

“Holder Schedule” shall mean the schedule in the form attached hereto as Exhibit
A, which schedule sets forth certain information with respect to each Initial
Holder of the Mezzanine Loan.

“Initial Holders” shall mean JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Citibank, N.A., Credit Suisse, Cayman Islands Branch, German American Capital
Corporation, Merrill Lynch Mortgage Lending, Inc., Goldman Sachs Mortgage
Company and Morgan Stanley Mortgage Capital Holdings LLC.

 

-5-



--------------------------------------------------------------------------------

“Initial Servicer” has the meaning assigned to such term in Section 6(a).

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of August 31, 2010 entered into by the parties thereto contemporaneously
herewith, as the same may be amended or modified.

“Interim Servicing Agreement” shall mean that certain Interim Servicing
Agreement, dated as of January 28, 2008 between JPMorgan Chase Bank, N.A., Bank
of America, N.A., Citibank, N.A., Credit Suisse, Cayman Islands Branch, German
American Capital Corporation, Merrill Lynch Mortgage Lending, Inc., Bear Stearns
Commercial Mortgage, Inc., Goldman Sachs Mortgage Company and Morgan Stanley
Mortgage Capital Holdings LLC, as Co-Lenders and Bank of America, N.A. as
Servicer, as the same may be amended or modified.

“Invoking Holder” has the meaning provided in Section 9(b).

“Junior Loan” shall have the meaning assigned to such term in the Intercreditor
Agreement.

“Junior Loan Default Notice” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Junior Loan Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Junior Loan Non-Monetary Cure Period” shall have the meaning assigned to such
term in the Intercreditor Agreement.

“Junior Loan Purchase Option Event” shall have the meaning assigned to such term
in the Intercreditor Agreement.

“Loan Pledgee” has the meaning provided in Section 13(b).

“Majority Decisions” shall mean any of the decisions set forth on Schedule I
hereto, which shall require the prior written consent of Holders holding at
least a Deciding Majority (based on their respective Percentage Interests).

“Material Disagreement” has the meaning provided in Section 9(b).

“Mezzanine Borrower” shall have the meaning provided in the recitals.

“Mezzanine Borrower Related Parties” shall have the meaning assigned such term
in Section 15.

“Mezzanine Loan” shall have the meaning provided in the recitals.

“Mezzanine Loan Agreement” shall mean that certain Second Amended and Restated
Fifth Mezzanine Loan Agreement, dated as of August 31, 2010 by and between

 

-6-



--------------------------------------------------------------------------------

Mezzanine Borrower, the several lenders from time to time parties thereto, and
Bank of America, N.A., as Collateral Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time).

“Mezzanine Loan Collateral” shall mean “Collateral” as such term is defined in
the Mezzanine Loan Agreement.

“Mezzanine Loan Documents” shall mean the Notes and the documents listed on
Exhibit F of the Intercreditor Agreement, as the same may be amended from time
to time.

“Mezzanine Notes” shall mean the Notes.

“Mezzanine Note Interest Rate” shall mean the per annum interest rate with
respect to each Note as set forth in the Holder Schedule.

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.

“New Notes” has the meaning provided in Section 13(b).

“Non-Curing Holder” has the meaning provided in Section 4(c).

“Non-Exempt Person” shall mean any Person other than a Person who either (i) is
a U.S. Person or (ii) has provided to the Servicer for the relevant year such
duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (A) any income
tax treaty between the United States and the country of residence of such
Person, (B) the Code or (C) any applicable rules or regulations in effect under
clauses (A) or (B) above, permit the Servicer to make such payments free of any
obligation or liability for withholding; provided that duly executed form(s)
provided to the Servicer pursuant to Section 25(c) hereof, shall be sufficient
to evidence that such providing Holder is not a Non-Exempt Person.

“Non-Purchasing Holder” has the meaning provided in Section 5(a).

“Non-Withdrawing Holders” has the meaning provided in Section 9(c).

“Note Principal Balance” shall mean, with respect to any Note, at any time of
determination, the initial principal balance of such Note, as set forth in the
Holder Schedule, less (i) any payments of principal thereon received by Servicer
or made by the Mezzanine Borrower to Servicer on or before the applicable
determination date and applied as a reduction of principal pursuant to
Section 3(a)(iv) hereof, (ii) any payments of Discounted Pay-off Amounts applied
as a reduction of principal pursuant to Section 3(b) hereof or directly from the
Mezzanine Borrower, and (iii) any related Additional Discounted Pay-off Amounts.

“Note Register” has the meaning provided in Section 28.

“Note Sales Agreement” has the meaning assigned to such term in the Senior Loan
Agreement.

 

-7-



--------------------------------------------------------------------------------

“Notes” has the meaning provided in the recitals and shall include any New Note
created pursuant to Section 13(b).

“Notice Holders” has the meaning provided in Section 9(b).

“Old Note” has the meaning provided in Section 13(b).

“Optioned Junior Lender” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Optioned Junior Loan” has the meaning provided in Section 5(a).

“Percentage Interest” shall mean, with respect to each Holder, as of any date, a
fraction, expressed as a percentage, the numerator of which is the Note
Principal Balance for the Note held by such Holder as of such date and the
denominator of which is the sum of the aggregate Note Principal Balances of all
of the Notes as of such date.

“Permitted Transferee” has the meaning provided in Section 14(b).

“Person” shall have the meaning assigned such term in the Intercreditor
Agreement.

“Pledge” has the meaning provided in Section 14(c).

“Pledged Senior Collateral” shall mean all collateral pledged to the Senior
Lender to secure the Senior Loan.

“Pledging Holder” has the meaning provided in Section 14(c).

“Pricing Convention” has the meaning provided in Section 9(b).

“Prime Rate” shall mean the “Prime Rate” in effect from time to time (as
published in the “Money Rates” section of The Wall Street Journal, Eastern
Edition or, if such section or publication no longer is available, such other
publication as determined by Servicer in its reasonable discretion).

“Property” shall have the meaning assigned to the term “Properties” in the
Senior Loan Agreement.

“Purchase Option Event” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Purchase Option Notice” shall have the meaning provided in Section 5(a).

“Purchasing Holder” has the meaning provided in Section 5(a).

“Qualified Servicer” shall mean any nationally recognized commercial mortgage
loan servicer (i) rated at least “CSS2-,” in the case of a special servicer, or
at least “CMS2,” in the case of a master servicer, by Fitch, (ii) on the S&P
Select Servicer List as a U.S. Commercial

 

-8-



--------------------------------------------------------------------------------

Mortgage Master Servicer or a U.S. Commercial Mortgage Special Servicer, as
applicable, and (iii) if such master servicer or special servicer, as
applicable, is acting as master servicer or special servicer, as applicable, in
a commercial mortgage loan securitization that was rated by Moody’s within the
twelve (12) month period prior to the date of determination, Moody’s has not
downgraded or withdrawn the then-current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such master servicer or special servicer as
master servicer or special servicer, as applicable, of such commercial mortgage
securities.

“Qualified Transferee” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Rating Agencies” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Rating Agency Confirmation” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Redirection Notice” has the meaning provided in Section 14(c).

“Related Mezzanine Loan” shall mean any “Mezzanine Loan” (as defined in the
Intercreditor Agreement) other than the Mezzanine Loan.

“Related Mezzanine Loan Borrower” shall mean any of the First Mezzanine
Borrower, the Second Mezzanine Borrower, the Third Mezzanine Borrower, the
Fourth Mezzanine Borrower, the Sixth Mezzanine Borrower, the Seventh Mezzanine
Borrower, the Eighth Mezzanine Borrower or the Ninth Mezzanine Borrower, each as
defined in the Intercreditor Agreement.

“Related Mezzanine Loan Holder” shall mean any holder of a promissory note in a
Related Mezzanine Loan.

“Remittance Date” has the meaning provided in Section 3(a).

“REO Mezzanine Loan” has the meaning provided in Section 6(d).

“Restricted Rights” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc., and its successors in interest.

“Securitization” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Selling Holders” has the meaning provided in Section 9(d).

“Sell Response” has the meaning provided in Section 9(c).

 

-9-



--------------------------------------------------------------------------------

“Senior Borrower” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Junior Borrower” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Junior Lenders” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Junior Loan Documents” shall have the meaning assigned to such term in
the Intercreditor Agreement.

“Senior Junior Loan Purchase Price” shall have the meaning assigned to such term
in the Intercreditor Agreement.

“Senior Junior Loans” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Lender” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Loan” shall have the meaning assigned to such term in the Intercreditor
Agreement.

“Senior Loan Agreement” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Loan Default Notice” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Loan Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Loan Purchase Price” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Servicer” shall mean the servicer or administrator under the Servicing
Agreement, or any replacement or successor servicer or administrator appointed
in accordance with Section 6(e) to service the Mezzanine Loan.

“Servicer Buy-Sell Confirmation” has the meaning provided in Section 9(b).

“Servicer Decision Notice” has the meaning provided in Section 6(b).

“Servicing Agreement” shall mean the Interim Servicing Agreement or any
substitute servicing agreement entered into by the Holders and Servicer in
accordance with the terms hereof.

 

-10-



--------------------------------------------------------------------------------

“Servicing Expenses” shall have the meaning set forth in the Servicing
Agreement.

“Servicing Standard” shall have the meaning given to “Accepted Servicing
Practices” in the Interim Servicing Agreement or any similar term in a successor
Servicing Agreement.

“Specified Mezzanine Decisions” shall mean those decisions, rights and/or
remedies held by the Specified Mezzanine Lender under Section 3.3 of the Note
Sales Agreement (it being understood and agreed that from and after the date
that no Specified Mezzanine Note (as defined in the Note Sales Agreement) shall
be outstanding under the Note Sales Agreement, there shall be no Specified
Mezzanine Decisions hereunder).

“Specified Mezzanine Lender” shall have the meaning set forth in the Note Sales
Agreement.

“Sponsor Affiliate” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Super-Majority Decisions” shall mean any of the decisions set forth on Schedule
II attached hereto, which shall require the prior written consent of Holders
holding at least a Deciding Super-Majority (based on their respective Percentage
Interests).

“Super-Priority Protective Advance” shall have the meaning assigned to such term
in Section 4(b).

“Syndication” shall mean any syndication, sale, assignment, transfer, pledge,
participation, hypothecation or other disposition by a Holder of all or a
portion of a Note.

“Target Holder” has the meaning provided in Section 9(b).

“Taxes” shall mean any income or other taxes (including withholding taxes),
levies, imposts, duties, fees, assessments or other charges of whatever nature,
now or hereafter imposed by any jurisdiction or by any department, agency, state
or other political subdivision thereof or therein.

“Total Purchase Price” has the meaning provided in Section 5(a).

“Transfer” has the meaning provided in Section 14(a).

“Transfer Notice” has the meaning provided in Section 14(a).

“Unanimous Decisions” shall mean any of the decisions set forth on Schedule III
attached hereto, which shall require the prior written consent of Holders
holding 100% of the Percentage Interests in the Mezzanine Loan.

“Workout” shall mean any written modification, waiver, amendment or
restructuring of the Mezzanine Loan or the Mezzanine Notes in connection with
the forbearance by the Holders in whole or in part of exercising their remedies
upon the occurrence of, or in anticipation of, an Event of Default under any
Mezzanine Loan Document.

 

-11-



--------------------------------------------------------------------------------

2. Administration; Discounted Pay-offs. Administration and servicing of the
Mezzanine Loan shall be governed by the Mezzanine Loan Agreement, this
Agreement, the Intercreditor Agreement and the Servicing Agreement.

(a) In connection with any discounted pay-off of a Note in accordance with
Section 38 of the Intercreditor Agreement and the Note Sales Agreement, each
Discounted Pay-off Holder shall provide notice (A) to each other Holder within
30 days after such pay-off or repurchase setting forth (i) the total amount
(including as a result of application of the Additional Discounted Pay-off
Amount) by which the related Note Principal Balance shall be reduced in
connection with such discounted pay-off, and (ii) the date such discounted
pay-off was effective, and (B) to the Servicer at least two (2) Business Days
prior to such discounted pay-off setting forth, (i) the Discounted Pay-off
Amount for the related Note and the Additional Discounted Pay-off Amount for the
related Note (or if the Discounted Pay-off Holder and Mezzanine Borrower elect
to have such amounts remitted directly to such Discounted Pay-off Holder in
accordance with the Note Sales Agreement, the total amount (including as a
result of application of the Additional Discounted Pay-off Amount) by which the
related Note Principal Balance shall be reduced in connection with such
discounted pay-off), (ii) what amounts, if any, will be paid directly to the
Discounted Pay-off Holder by the Servicer, (iii) whether those amounts comprise
(and itemizing each such amount that comprises) interest, principal or other
amounts due under the contemplated discounted pay-off, and (iv) the date such
discounted pay-off shall be effective. The Servicer may conclusively rely,
absent manifest error, on the information in any such notice for purposes of
making distributions to the Holders and any Discounted Pay-off Holder pursuant
to Section 3 hereof.

(b) Each Discounted Pay-off Holder agrees to execute such documents reasonably
requested by the Servicer or the other Holders to evidence the cancellation of
its related Note.

(c) In the event of any conflict between the terms and provisions of any
Mezzanine Loan Document and this Agreement with respect to any voting or consent
rights or decision making among the Holders with respect to the Mezzanine Loan
or with respect to any other matter covered by this Agreement, the terms and
provisions of this Agreement shall govern.

3. Payments.

(a) All amounts tendered by the Mezzanine Borrower or otherwise available for
payment on or with respect to or in connection with the Mezzanine Loan
(including all amounts received during an Event of Default), other than any
Discounted Pay-off Amount, shall be paid to the Holders on the first Business
Day (each, a “Remittance Date”) following Servicer’s receipt thereof, and shall
be applied, taking into account the payment of any Discounted Pay-off Amounts
pursuant to Section 3(b) hereof, in the following order of priority (and subject
to the requirement that payments to the Holders be made no later than the first
Business Day following Servicer’s receipt thereof, payments made in respect of
the Mezzanine Loan shall be paid to such Holders at such times as are set forth
in the Servicing Agreement):

(i) first, to any Holders that are not Borrower Affiliate Holders that have made
Super-Priority Protective Advances, in the amount of any such Super-Priority
Protective Advances made by such Holders together with accrued and unpaid
Advance Interest thereon, which shall be paid to such Holders with a priority in
accordance with the date such Super-Priority Protective Advances were made
(which date shall, with respect to the same underlying default or request by the
Servicer, be deemed to be the first day a Holder remits its proportionate share
of such Super-Priority Protective Advance to the Servicer), with the first
Super-Priority Protective Advances being reimbursed first and, to the extent
Super-Priority Protective Advances are made by more than one such Holder on the
same date, on a pro rata and pari passu basis in accordance with the amount of
Super-Priority Protective Advances made by each such Holder on such date;

 

-12-



--------------------------------------------------------------------------------

(ii) second, to any Holders that are not Borrower Affiliate Holders that have
made any Advances (other than Super-Priority Protective Advances reimbursed
pursuant to the foregoing clause (i)), in an amount of any such Advances made by
such Holders and Advance Interest with respect to such Advances, which shall be
paid to the Holders with a priority in accordance with the date such Advances
were made (which date shall, with respect to the same underlying default or
request by the Servicer, be deemed to be the first day a Holder remits its
proportionate share of such Advance to the Servicer), with the first Advances
being reimbursed first and, to the extent Advances are made by more than one
such Holder on the same date, on a pro rata and pari passu basis in accordance
with the amount of Advances made by each such Holder;

(iii) third, an amount equal to the accrued and unpaid interest on the
outstanding principal balance of the Mezzanine Loan, to each Holder in an amount
equal to the accrued and unpaid interest on the applicable Note Principal
Balance through the end of the corresponding accrual period at the applicable
Mezzanine Note Interest Rate, such amounts being applied among the Holders on a
pro rata and pari passu basis in accordance with their respective Percentage
Interests (calculated after taking into account any distributions pursuant to
Section 3(b) hereof and giving effect to the provisions of Section 3(d) hereof);

(iv) fourth, to the Holders, an amount equal to their respective pro rata shares
of any payments received on account of principal, whether scheduled, unscheduled
or extraordinary (including any Balloon Payment), on the Mezzanine Notes in
accordance with their respective Percentage Interests (calculated after taking
into account any distributions pursuant to Section 3(b) hereof and giving effect
to the provisions of Section 3(d) hereof), to be applied in reduction of the
Note Principal Balance of each Holder on a pro rata and pari passu basis in
accordance with such Holders’ respective Percentage Interests (calculated after
taking into account any distributions pursuant to Section 3(b) hereof and giving
effect to the provisions of Section 3(d) hereof);

(v) fifth, any breakage costs and/or prepayment fees, to the extent actually
paid by the Mezzanine Borrower, shall be paid to each Holder on a pro rata and
pari passu

 

-13-



--------------------------------------------------------------------------------

basis in accordance with such Holders’ respective Percentage Interests
(calculated after taking into account any distributions pursuant to Section 3(b)
hereof and giving effect to the provisions of Section 3(d) hereof);

(vi) sixth, if any Excess Interest Over the Mezzanine Note Interest Rate or any
other amount is paid by the Mezzanine Borrower, and not otherwise applied in
accordance with the foregoing clauses (i) through (v), such amount shall be paid
to each Holder on a pro rata and pari passu basis in accordance with such
Holders’ respective Percentage Interests (calculated after taking into account
any distributions pursuant to Section 3(b) hereof and giving effect to the
provisions of Section 3(d) hereof);

(vii) seventh, to any Borrower Affiliate Holders that have made Super-Priority
Protective Advances, in the amount of any such Super-Priority Protective
Advances made by such Borrower Affiliate Holders together with accrued and
unpaid Advance Interest thereon, which shall be paid to such Holders with a
priority in accordance with the date such Super-Priority Protective Advances
were made (which date shall, with respect to the same underlying default or
request by the Servicer, be deemed to be the first day a Borrower Affiliate
Holder remits its proportionate share of such Super-Priority Protective Advance
to the Servicer), with the first Super-Priority Protective Advances being
reimbursed first and, to the extent Super-Priority Protective Advances are made
by more than one Borrower Affiliate Holder on the same date, on a pro rata and
pari passu basis in accordance with the amount of Super-Priority Protective
Advances made by each such Borrower Affiliate Holder on such date; and

(viii) eighth, to any Borrower Affiliate Holders that have made any Advances
(other than Super-Priority Protective Advances reimbursed pursuant to the
foregoing clause (vii)), in an amount of any such Advances made by such Borrower
Affiliate Holders and Advance Interest with respect to such Advances, which
shall be paid to the Borrower Affiliate Holders with a priority in accordance
with the date such Advances were made (which date shall, with respect to the
same underlying default or request by the Servicer, be deemed to be the first
day a Borrower Affiliate Holder remits its proportionate share of such Advance
to the Servicer), with the first Advances being reimbursed first and, to the
extent Advances are made by more than one Borrower Affiliate Holder on the same
date, on a pro rata and pari passu basis in accordance with the amount of
Advances made by each Borrower Affiliate Holder.

(b) The Servicer shall promptly remit, but in any event no later than one
(1) Business Day following receipt by the Servicer, any Discounted Pay-off
Amount received by the Servicer in accordance with the Note Sales Agreement to
the applicable Discounted Pay-off Holder. In the event any Discounted Pay-off
Amount is remitted in accordance with the terms of the Note Sales Agreement by
the Mezzanine Borrower directly to the related Discounted Pay-off Holder, for
purposes of this Section 3 and the calculation of distributions to the Holders
pursuant to Section 3(a) hereof, any such Discounted Pay-off Amounts shall be
deemed to have been paid to the Servicer and remitted to the applicable
Discounted Pay-off Holder.

(c) Notwithstanding Section 3(a) or Section 3(b), all amounts collected on the
Mezzanine Loan that are payable to the Servicer as Servicing Expenses, servicing
fees, payments

 

-14-



--------------------------------------------------------------------------------

under indemnity obligations and other reimbursable amounts due to the Servicer
under the Servicing Agreement, shall be paid by the Holders in accordance with
the terms of the Servicing Agreement, on a pro rata basis based on the
respective principal balances of the Notes, prior to any allocations of payments
to the Holders pursuant to Section 3(a) or Section 3(b). To the extent that a
Discounted Pay-off Amount is paid directly to the related Discounted Pay-off
Holder and not to the Servicer under the Servicing Agreement for distribution
pursuant to this Section 3, the related Discounted Pay-off Holder agrees to
reimburse the Servicer promptly following written notice for such Discounted
Pay-off Holder’s pro rata share (based on its respective Note Principal Balance,
without regard to any contemplated discounted pay-off) of any and all payments
under indemnity obligations and other reimbursable amounts due to the Servicer
under the Servicing Agreement and incurred prior to the date of the subject
discounted pay-off, and for any and all Servicing Expenses and servicing fees
due to the Servicer under the Servicing Agreement with respect to the Remittance
Date immediately following the subject discounted pay-off.

(d) Each Holder hereby agrees that in the event of a full or partial discounted
pay-off of a Note in accordance with Section 38 of the Intercreditor Agreement
and the Note Sales Agreement, the Holder of such Note, upon receipt of the
Discounted Pay-off Amount, shall no longer be entitled to any amounts payable in
respect of that portion of the Mezzanine Loan represented by such reduced Note
Principal Balance (including the related Additional Discounted Pay-off Amount)
and shall have no other rights hereunder (or with respect to a partial
discounted pay-off of a Note, shall have no other rights hereunder in respect of
that portion of the Mezzanine Loan represented by such reduced Note Principal
Balance), other than any rights that expressly survive termination of the
Agreement.

(e) In no event shall any Holder be responsible or liable for any other Holder’s
pro rata share of any Servicing Expenses, servicing fees, indemnity obligations
or other reimbursable amounts, including in the event a Discounted Pay-off
Holder fails to reimburse the Servicer for its pro rata share of such amounts.
In addition, in the event any Holder receives a remittance under this Section 3
to which it was not entitled based on the calculation of the Discounted Pay-off
Amount (including because such remittance was already included in the
calculation of the Discounted Pay-off Amount) that was remitted to such Holder
either by the Servicer or directly, such Holder shall immediately return such
amount to the Servicer and the Servicer shall promptly distribute such amounts
in accordance with this Section 3.

4. Protective Advances; Cures. (a) If the Servicer reasonably determines in
accordance with the Servicing Standard that it is necessary to make a protective
advance in order to cause to be performed, to ensure compliance with, or to cure
or prevent a failure (1) by the Mezzanine Borrower or any other party liable
under the Mezzanine Loan Documents to perform under or be in compliance with,
any representation, warranty or affirmative or negative covenants under the
Mezzanine Loan Documents, or (2) subject to the Holders’ cure rights under
Section 4(c) below, by Senior Borrower, any Senior Junior Borrower, or any other
party liable under the Senior Loan Documents or the Senior Junior Loan Documents
to perform under or be in compliance with, any covenant, representation,
warranty or affirmative or negative covenants under the Senior Loan Documents or
Senior Junior Loan Documents to the extent permitted under the Intercreditor
Agreement (any such amount, an “Advance”), then the Servicer shall give written
notice thereof to each of the Holders, which notice shall set forth the amount
of such

 

-15-



--------------------------------------------------------------------------------

Advance, the portion thereof payable by each Holder (which shall be such
Holder’s Percentage Interest) and the date (which shall be not less than five
(5) Business Days after such notice) on which each Holder may remit its
proportionate share of the Advance to the Servicer, and shall describe in
reasonable detail the purpose for such Advance.

(b) If any Holder declines to make its proportionate share of any such Advance
when due, then (i) the Servicer shall immediately notify all the Holders of the
identity of those Holders that declined to make its or their proportionate share
of an Advance (including the amount of such Advance that will not be made by
such Holder); (ii) the proportionate share of such Advance made by each
contributing Holder shall constitute a “Super-Priority Protective Advance”; and
(iii) any Holder having made such Super-Priority Protective Advance may, on
notice to Servicer and the other Holders within two (2) Business Days following
the notice from the Servicer set forth in clause (i) above, commit to making an
additional Advance, which also shall constitute a Super-Priority Protective
Advance, equal to the amount of the Advance which was not timely made by a
Holder identified in the notice from the Servicer set forth in clause (i) above.
If more than one Holder commits to making such additional Super-Priority
Protective Advance, then such electing Holders shall make additional
Super-Priority Protective Advances pro rata based on the Note Principal Balance
of each such electing Holder relative to the aggregate of the Note Principal
Balances of all such electing Holders, and all such further Super-Priority
Protective Advances shall be due within two (2) Business Days of notice from the
Servicer. If no Holder commits to make an additional Super-Priority Protective
Advance, then the Servicer shall notify all the Holders of their new respective
proportionate shares of the Advance after factoring in the portion of the
Advance that one or more Holders have elected not to remit and such notified
Holders shall have the right to determine whether to remit such new amount in
the same manner described above. This foregoing notice and determination process
will continue until one or more Holders have committed to remit all of such
Advance or no Holders wish to make such Advance.

(c) In the event that the Servicer receives a Senior Loan Default Notice or a
Junior Loan Default Notice or any notice that triggers the cure rights of the
holder of the Mezzanine Loan as provided in Section 12 of the Intercreditor
Agreement, the Servicer shall notify each Holder of such cure right within one
(1) Business Day of receipt of such Senior Loan Default Notice or Junior Loan
Default Notice, as applicable, which notice shall specify (i) the date on which
Servicer received such Senior Loan Default Notice or Junior Loan Default Notice,
as the case may be, (ii) the applicable provisions of the Intercreditor
Agreement that determine the applicable cure period and (iii) if such Senior
Loan Default Notice or Junior Loan Default Notice describes a monetary default,
the amount required to cure such monetary default. Subject to the last sentence
in this Section 4(c), each Holder shall have the right to participate in the
cure of the Senior Loan or related Senior Junior Loan, as applicable, by
providing written notice to the Servicer of its intent to cure within two
(2) Business Days of receipt of such notice from the Servicer (each Holder who
elects to exercise such right, a “Curing Holder” and each Holder who does not
elect to exercise such right, a “Non-Curing Holder”). Upon the receipt by the
Servicer of responses from all of the Holders with respect to the notice of the
aforementioned cure rights (or upon the expiration of the above-referenced two
(2) Business Day response period, whichever is earlier), the Servicer shall
(within one (1) Business Day of such earlier event) provide each of the Holders
with a written list of all such Curing Holders (if any) together with each such
Holders pro rata share calculated in accordance with the following sentence. In
the

 

-16-



--------------------------------------------------------------------------------

case of a monetary cure, each Curing Holder will be required to remit to the
Servicer who shall remit in the manner and within the time periods set forth in
Section 12 of the Intercreditor Agreement, an amount equal to its pro rata share
of the cure payment based upon the Note Principal Balance of such Curing Holder
relative to the aggregate of the Note Principal Balances of all Curing Holders.
Within one (1) Business Day of receiving the determination of the amount of each
Curing Holder’s pro rata share of the cure payment to be made, any Curing Holder
may elect in writing not to participate in such cure (and thereby become a
Non-Curing Holder), in which case the amounts required to be paid by the
remaining Curing Holder shall be adjusted accordingly. Any Curing Holder may
elect in writing not to participate in the cure following any readjustment of
the amount it is required to pay, and so long as there is a Curing Holder who
elects not to participate in the cure, the amount required to be paid by the
remaining Curing Holder(s) shall be readjusted. In the event that a Holder
elects to cure a default that can be cured by the payment of money (each such
payment, a “Cure Payment”), such Holder shall make such Cure Payment as directed
by the Servicer. All Cure Payments made in accordance with this Agreement shall
constitute Advances or Super-Priority Protective Advances, as applicable,
hereunder) In the case of a non-monetary cure with respect to the Senior Loan,
each Curing Holder (or the Servicer on behalf of the Curing Holder as so
directed by the appropriate percentage of Holders) shall cure such non-monetary
default within the cure period available to the holders of the Mezzanine Loan
pursuant to Section 12(a)(ii) of the Intercreditor Agreement. In the case of a
non-monetary cure with respect to a Senior Junior Loan, each Curing Holder shall
cure such non-monetary default within the Junior Loan Non-Monetary Cure Period
set forth in Section 12(b)(ii) of the Intercreditor Agreement. Notwithstanding
anything to the contrary herein, (i) in respect of any monetary cure, in the
event that no Holder that is not a Borrower Affiliate Holder elects to be a
Curing Holder in accordance with this Section 4(c), and (ii) in respect of any
non-monetary cure, the Borrower Affiliate Holder shall not be permitted to be a
Curing Holder and any attempt to exercise its right to cure hereunder shall be
void.

(d) No Holder shall have any personal liability to fund any Advance or
Super-Priority Protective Advance. All Advances and Super-Priority Protective
Advances shall only be reimbursed to the Holder which made such Advances and
Super-Priority Protective Advances in accordance with Section 3 and shall not
change the Note Principal Balance or Percentage Interest of any Holder.

(e) The Holders acknowledge that all Cure Payments made hereunder are subject to
the terms and conditions of the Intercreditor Agreement.

5. Purchase of Senior Loan or Senior Junior Loan. (a) In the event that the
Senior Loan or any Senior Junior Loan, as the case may be, becomes subject to a
Purchase Option Event or a Junior Loan Purchase Option Event under the
Intercreditor Agreement (such Senior Junior Loan referred to herein as the
“Optioned Junior Loan”), as applicable, and the holder of the Mezzanine Loan has
the right to purchase the Senior Loan or such Optioned Junior Loan in accordance
with the Intercreditor Agreement, as the case may be, the Servicer promptly
shall notify in writing each Holder of such event (but in no event later than
one (1) Business Day after receipt by the Servicer of notice thereof) and each
Holder shall have the right to participate in the purchase of the Senior Loan
and/or such Optioned Junior Loan(s), as applicable, by providing written notice
(the “Purchase Option Notice”) to the other Holders and the Servicer within ten
(10) Business Days of receipt of such notice from Servicer (each Holder who
elects to

 

-17-



--------------------------------------------------------------------------------

exercise such right, a “Purchasing Holder” and each Holder who does not elect to
exercise such right, a “Non-Purchasing Holder”); provided that, in connection
with any exercise of the right to purchase the Senior Loan or any such Optioned
Junior Loan pursuant to this Section 5, the Purchasing Holder(s) in addition to
purchasing the Senior Loan or any such Optioned Junior Loan(s), as the case may
be, must also (i) with respect to the purchase of the Senior Loan in accordance
with Section 14(a) of the Intercreditor Agreement, simultaneously purchase the
applicable Senior Junior Loan(s) from the applicable Senior Junior Lender(s)
holding such Senior Junior Loan(s) at the applicable Senior Junior Loan Purchase
Price(s) or (ii) with respect to the purchase of such Optioned Junior Loan(s) in
accordance with Section 14(c) of the Intercreditor Agreement, simultaneously
purchase the applicable Additional Covered Junior Loan(s) from the applicable
Optioned Junior Lender for the applicable Senior Junior Loan Purchase Price for
each such Additional Covered Junior Loan(s). Such Purchasing Holders may not
close the purchase of the Senior Loan or any Optioned Junior Loan, as the case
may be, without concurrently closing the purchase of the applicable Senior
Junior Loans or the applicable Additional Covered Junior Loan(s), respectively.
The Servicer shall calculate the amount of the Senior Loan Purchase Price and
all applicable Senior Junior Loan Purchase Prices (the “Total Purchase Price”)
and include such amount in its initial notice to the Holders.

(b) Upon the receipt by the Servicer of responses from all of the Holders with
respect to the notice of the aforementioned purchase rights (or upon the
expiration of the above-referenced ten (10) Business Day response period,
whichever is earlier), the Servicer shall (within one (1) Business Day) provide
each of the Holders with a written list of all Purchasing Holders (together with
the amount of such Purchaser’s pro rata amount calculated in accordance with the
following sentence). In the event more than one Holder elects to purchase said
Senior Loan or any Optioned Junior Loan(s) together with the applicable Senior
Junior Loans or the applicable Additional Covered Junior Loan(s), respectively,
then each Purchasing Holder shall be responsible for an amount equal to its pro
rata share of the Total Purchase Price (based on its respective Note Principal
Balance divided by the aggregate Note Principal Balances of all Purchasing
Holders), and the Servicer shall include such pro rata amount for each
Purchasing Holder in its notice. Upon the determination of the amount of each
Purchasing Holder’s pro rata share of the Total Purchase Price, any Purchasing
Holder may elect not to participate in the purchase of the Senior Loan or any
Optioned Junior Loan(s), as applicable (and thereby become a Non-Purchasing
Holder), in which case the amounts required to be paid by the remaining
Purchasing Holders shall be adjusted accordingly, and to the extent only one
Holder elects to exercise such purchase right, the electing Holder shall have
the right to purchase the entire Senior Loan or the Optioned Junior Loan(s), as
applicable, together with the applicable Senior Junior Loans or the Additional
Covered Junior Loan(s), respectively. Any Purchasing Holder may elect not to
participate in the purchase following any readjustment of the amount it is
required to pay, and so long as there is a Purchasing Holder who so elects not
to participate in the purchase, the amount required to be paid by the remaining
Purchasing Holders shall be readjusted. Each Purchasing Holder shall promptly,
but in any event within one (1) Business Day, make its determination of whether
to participate in the purchase of the Senior Loan or any Optional Junior
Loan(s), as applicable, after receipt of any of the foregoing notices of such
purchase options from the Servicer.

(c) Upon the final calculation by the Servicer of each Purchasing Holder’s pro
rata share of the Total Purchase Price (as determined in accordance with the
foregoing

 

-18-



--------------------------------------------------------------------------------

paragraph), the Servicer shall be required, as directed by the Purchasing
Holders, to deliver to the Senior Lender, the Optioned Junior Lender and
applicable Senior Junior Lenders, the Purchase Notice pursuant to Section 14 of
the Intercreditor Agreement within the time periods required thereunder. Each
Purchasing Holder will be required to remit, within seven (7) Business Days of
the Servicer’s delivery of the Purchase Notice under the Intercreditor
Agreement, an amount equal to its pro rata share of the Total Purchase Price, as
the same may have been adjusted pursuant to the foregoing paragraph. If any
Purchasing Holder fails to deliver its pro rata share of the Total Purchase
Price within such seven (7) Business Day period, in accordance with terms of
this Section 5, then such Holder shall cease to have any right to purchase
either the Senior Loan together with the Senior Junior Loans, or the Optioned
Junior Loan together with the Additional Covered Junior Loan(s), as applicable,
in connection with the applicable Purchase Option Event. In such an event, the
Servicer shall notify the remaining Purchasing Holders of such failure and
readjust the pro rata share of the Total Purchase Price due from the remaining
Purchasing Holders and such remaining Purchasing Holders shall remit any
additional amounts due within two (2) Business Days of Servicer’s delivery of
the Purchase Notice. The Servicer shall deliver the Total Purchase Price to the
applicable parties as specified under the Intercreditor Agreement on behalf of
the Purchasing Holders within the time period required thereunder.

(d) In the event there is more than one Purchasing Holder, such parties shall
(unless otherwise agreed to by such parties collectively) purchase the Senior
Loan and any Senior Junior Loan, Optioned Junior Loan and/or Additional Covered
Junior Loan subject to an agreement on the same terms as this Agreement. The
rights of the Purchasing Holders and the Non-Purchasing Holders to receive
payments of interest and principal on the Mezzanine Loan with respect to their
respective Notes under this Agreement shall not be affected by any purchase of
the Senior Loan and the applicable Senior Junior Loan pursuant to this
Section 5. Except as provided in the Intercreditor Agreement, the Purchasing
Holders, as the holders of the Senior Loan and the applicable Senior Junior Loan
shall have no obligation or responsibility to the Non-Purchasing Holders as a
result of such purchase.

(e) Notwithstanding anything to the contrary herein, in the event that no Holder
that is not a Borrower Affiliate Holder elects to be a Purchasing Holder in
accordance with this Section 5(e), the Borrower Affiliate Holder shall not be
permitted to be a Purchasing Holder and any attempt to exercise its right to
purchase hereunder shall be void.

6. Servicer.

(a) Appointment. Bank of America, N.A., in its capacity as servicer under the
Interim Servicing Agreement, is hereby acknowledged as the initial Servicer (the
“Initial Servicer”).

(b) Servicing Standard; Holder Approval. The Servicer shall be required to act
in accordance with the Servicing Standard and on behalf and for the benefit of
the Holders; provided, however that the Servicer shall not take into account or
otherwise consider the interests of any Borrower Affiliate Holders in connection
with its actions hereunder. Except with respect to Majority Decisions,
Super-Majority Decisions or Unanimous Decisions (which the Servicer shall not be
permitted to make without the consent of the requisite Holders under this
Agreement) or Specified Mezzanine Decisions (which the Servicer shall not be
permitted to

 

-19-



--------------------------------------------------------------------------------

make without the consent of the Specified Mezzanine Lender and which may be
taken by Specified Mezzanine Lender independently), the Servicer shall make all
servicing decisions in accordance with the Servicing Standard without the
consent of the Holders; provided, however, that except with respect to
(i) emergencies as to which a failure to act immediately would be a violation of
the Mezzanine Loan Documents, the Servicing Standard or applicable law,
(ii) matters that are clearly not Majority Decisions, Specified Mezzanine
Decisions, Super-Majority Decisions or Unanimous Decisions and that the Servicer
determines, in good faith, are non-material or (iii) other matters that are
clearly not Majority Decisions, Super-Majority Decisions or Unanimous Decisions
and that are routine and/or are otherwise in the ordinary course of its duties
as Servicer hereunder, the Servicer shall provide advance notice to the Holders
of a proposed servicing decision (a “Servicer Decision Notice”) (and, in case of
an emergency, will deliver the Servicer Decision Notice immediately after making
such decision). Each Holder hereby grants to the Servicer an irrevocable
power-of-attorney coupled with an interest, and its proxy, for the purpose of
taking any action, after obtaining any requisite consent of the Holders, on its
behalf with respect to the servicing and administration of the Mezzanine Loan
and the Mezzanine Loan Collateral. For the avoidance of doubt, no consent of the
Holders of the Notes (except as it relates to the consent of the Specified
Mezzanine Lender with respect to the Specified Mezzanine Decision) shall be
required with respect to any matter under this Agreement or the Mezzanine Loan
Documents unless (i) such matter constitutes a Majority Decision, Super-Majority
Decision or Unanimous Decision, or (ii) such matter otherwise requires the
consent of a Deciding Majority, a Deciding Super Majority, 100% of the Holders,
or other consent in accordance with the terms of this Agreement.

(c) Majority Decisions; Super-Majority Decisions; Unanimous Decisions. Unless
otherwise expressly permitted by the terms of the Mezzanine Loan Documents or
this Agreement without the consent of the Holders, prior to the Servicer taking
any action with respect to a Majority Decision, a Super-Majority Decision or a
Unanimous Decision, the Servicer shall (i) promptly notify the Holders and the
Collateral Agent in writing of any proposal to take any such action, but in any
event at least five (5) Business Days prior to any deadline imposed under the
Mezzanine Loan Documents with respect to any such action, (ii) simultaneously
provide the Holders with such information as the Servicer deems reasonably
necessary under the Servicing Standard in order for the Holders to make an
informed decision with respect to such action (and shall provide any Holder, at
such individual Holder’s expense, with any additional information which such
Holder may request beyond the information reasonably provided by Servicer) and
(iii) receive the written approval of the requisite percentage of the Holders
(based on their respective Percentage Interests) (which approval may be withheld
by each in its sole discretion) with respect thereto; provided, that, in the
event that a Holder fails to notify the Servicer of its approval or disapproval
of any such proposed action that constitutes a Majority Decision, Super-Majority
Decision or a Unanimous Decision within five (5) Business Days after the
delivery to such Holder by the Servicer of written notice of such a proposed
Majority Decision, Super-Majority Decision or a Unanimous Decision, together
with the information required or otherwise requested by such Holder pursuant to
this Section 6(c), such Holder’s failure to notify Servicer of such approval or
disapproval within five (5) Business Days shall be deemed to be such Holder’s
approval. Notwithstanding anything to the contrary herein, the determination of
whether there are the requisite number of Holders for a Majority Decision,
Super-Majority Decision or a Unanimous Decision shall be made by the Servicer
subject to Section 14(b)(ii) and Section 25 hereof. Promptly after such five
(5) Business Day

 

-20-



--------------------------------------------------------------------------------

period (or earlier, if such information is known), Servicer shall inform in
writing the Holders as to whether such proposed action was approved (or been
deemed approved) or not. In the event that the requisite percentage of Holders
have not approved (or been deemed approved) any Majority Decision,
Super-Majority Decision or a Unanimous Decision, the Servicer shall not take
such action. The foregoing notice periods may be reduced by the Servicer, acting
in accordance with the Servicing Standard, if the Servicer determines that a
decision is required within a shorter time period under the terms of the
Mezzanine Loan Documents, the Intercreditor Agreement or other applicable
agreement or if exigent circumstances exist; provided, however, that in no event
shall the Holders have less than two (2) Business Days to approve or disapprove
of any Majority Decision, Super-Majority Decision or Unanimous Decision and in
no event shall any approval be deemed granted in the absence of the written
notice and delivery of information as described above; provided, further that,
any Holder that approves a Majority Decision, Super-Majority Decision or
Unanimous Decision with respect to such Holder’s Note may waive any notice
requirement or other information provision in its sole discretion. Any
determination as to whether a specified action under Section 15(i), 15(n) or
15(o) of the Intercreditor Agreement has a “material adverse affect”, “material
adverse impact” or similar determination on the Mezzanine Loan or a Holder’s
interest therein shall be determined individually by each Holder in its
reasonable judgment, to the extent such reasonable judgment is the applicable
standard under such Section 15(i), 15(n) or 15(o), as applicable, of the
Intercreditor Agreement, and if any such determination is made by a Holder and
disclosed to the Servicer, the Servicer shall promptly notify the holders of the
Senior Loan or Related Mezzanine Loan, as applicable.

(d) REO Mezzanine Loan. In the event the Mezzanine Loan Collateral is acquired
pursuant to a foreclosure or deed (or assignment) in lieu of foreclosure, the
Mezzanine Loan Collateral shall be held by one or more newly-formed single
purpose entities for the pro rata benefit of the Holders based upon their
respective Percentage Interests in the Mezzanine Loan and the Holders hereby
agree to negotiate in good faith to reach an agreement relating to the
ownership, operation, maintenance, management, leasing and marketing of the
Pledged Senior Collateral, which agreement shall, in any event, provide that any
action to be taken with respect to any matter constituting a Majority Decision,
Super-Majority Decision or Unanimous Decision shall require the written approval
(or deemed approval as described above in clause (c)) of the requisite
percentage of the Holders (in accordance with their respective Percentage
Interests) and any matter constituting a Specified Mezzanine Decision shall
require the written approval of the Specified Mezzanine Lender; provided,
however, if any Holder becomes a Borrower Affiliate Holder then such Holder
shall be deemed to have granted the Holders that are not Borrower Affiliate
Holders, collectively, an irrevocable power-of-attorney coupled with an
interest, and its proxy, in order to take any action necessary for entering into
any agreements for the creation and operation of the newly-formed single purpose
entity created pursuant to this Section 6(d) and such Borrower Affiliate Holder
shall be prohibited from giving any advice or recommendation relating to the
formation and operation of such newly-formed single purpose entity; provided,
further, however, that any such agreement shall provide, in the reasonable
determination of each Holder that is not a Borrower Affiliate Holder, (i) that
the distribution of any amounts to the Holders shall be in accordance with such
Holder’s Percentage Interest and (ii) voting and control rights of the Borrower
Affiliate Holders in any such agreement shall be consistent with the applicable
provisions of Section 25 hereof to the extent those provisions are applicable in
the context of an agreement for the creation and operation of such newly-formed
special purpose entity. Notwithstanding any such acquisition of title to, and
cancellation of the

 

-21-



--------------------------------------------------------------------------------

liens on, the Mezzanine Loan Collateral, such Mezzanine Loan shall be considered
an “REO Mezzanine Loan” held by the Holders until such time as the Mezzanine
Loan Collateral (or the Pledged Senior Collateral) shall be sold, transferred or
conveyed by the Holders and this Agreement shall continue in full force and
effect during such ownership of the Mezzanine Loan Collateral. Consistent with
the foregoing, for purposes of all calculations hereunder, so long as such “REO
Mezzanine Loan” shall be considered outstanding, payments and collections with
respect to the Mezzanine Loan Collateral received in any month (net of related
expenses) shall be applied to amounts which would have been payable under the
Mezzanine Loan in accordance with the terms of the Mezzanine Notes and this
Agreement.

(e) Successor/Replacement Servicer. The Servicer shall not resign without giving
each of the Holders thirty (30) days prior written notice thereof (or such
lesser notice as may be acceptable to all the Holders) and satisfaction of the
other conditions provided in the Servicing Agreement. In addition, a Deciding
Majority of the Holders of the Mezzanine Loan may terminate the Servicer in the
manner set forth in the Servicing Agreement. Upon any resignation or removal of
the Servicer, as the case may be, a Deciding Majority of the Holders shall
appoint a successor Servicer pursuant to a replacement servicing agreement
reasonably approved by the Holders as a Majority Decision; provided, however,
that such replacement servicing agreement does not conflict with or is not
inconsistent with this Agreement or any other existing Servicing Agreement,
including without limitation, any provisions of this Agreement or any other
existing Servicing Agreement requiring that the servicer obtain the requisite
Percentage Interest prior to taking any action that would qualify as a Majority
Decision, a Super-Majority Decision or a Unanimous Decision. Furthermore, a
Deciding Majority of the Holders of the Mezzanine Loan may (i) enter into a side
agreement with the Servicer as and to the extent contemplated under any
Servicing Agreement, to the extent necessary to permit the Servicer to perform
any special servicing functions in connection with a foreclosure or workout of
the Mezzanine Loan, or (ii) enter into a separate special servicing agreement to
the extent necessary to permit a designated special servicer to perform
necessary special servicing functions in connection with a foreclosure or
workout of the Mezzanine Loan; provided, however, that in each of the foregoing
clauses (i) and (ii), such side agreement or separate special servicing
agreement, as applicable, does not conflict with this Agreement, the Note Sales
Agreement, the Mezzanine Loan Documents or any other existing Servicing
Agreement, including without limitation, any provisions of this Agreement or any
other existing Servicing Agreement requiring that the special servicer obtain
the requisite Percentage Interest prior to taking any action that would qualify
as a Majority Decision, a Super-Majority Decision or a Unanimous Decision. No
successor Servicer shall be deemed to be appointed hereunder until such
successor Servicer has accepted the appointment. At all times, any Servicer
shall be a Qualified Servicer. In the event the Servicer resigns or is replaced
in accordance with this Section 6(e) and a new Servicer is appointed, each
Holder agrees to negotiate a substitute servicing agreement, in form and
substance reasonably acceptable to the Holders that is consistent with the terms
hereof, to be entered into by the Holders and the replacement or successor
servicer as promptly as reasonably possible.

(f) Sale of the Mezzanine Loan. The Servicer shall have no authority under this
Agreement to cause the sale of any Note without the prior written consent of the
related Holder, which consent shall be given in such Holder’s sole and absolute
discretion.

 

-22-



--------------------------------------------------------------------------------

(h) Acceleration upon Event of Default. Upon the occurrence of an Event of a
Default that does not result in an automatic acceleration of the Mezzanine Loan,
the Servicer shall (i) promptly notify the Holders in writing of its intention
to accelerate the Mezzanine Loan (such notice, an “Acceleration Notice”) upon
the Servicer obtaining the consent of a Deciding Majority of Holders,
(ii) simultaneously provide the Holders with such information as the Servicer
deems reasonably necessary under the Servicing Standard in order for the Holders
to make an informed decision with respect to whether to instruct the Servicer to
accelerate the Mezzanine Loan (and shall provide any Holder, at such individual
Holder’s expense, with any additional information which such Holder may request
beyond the information reasonably provided by Servicer) and (iii) promptly
accelerate the Mezzanine Loan following election by a Deciding Majority of
Holders to accelerate the Mezzanine Loan.

(i) Commencement of Foreclosure or Similar Proceedings. Upon an automatic
acceleration of the Mezzanine Loan or an acceleration of the Mezzanine Loan in
accordance with Section 6(h) hereof, the Servicer shall (i) promptly notify the
Holders in writing of its intention to commence foreclosure proceedings against
the Mezzanine Loan Collateral (such notice, a “Foreclosure Notice”) unless the
Servicer obtains the direction of a Deciding Majority of Holders not to commence
foreclosure proceedings against the Mezzanine Loan Collateral within the
timeframes set forth herein, (ii) simultaneously provide the Holders with such
information as the Servicer deems reasonably necessary under the Servicing
Standard in order for the Holders to make an informed decision with respect to
whether to instruct the Servicer not to commence foreclosure proceedings against
the Mezzanine Loan Collateral (and shall provide any Holder, at such individual
Holder’s expense, with any additional information which such Holder may request
beyond the information reasonably provided by Servicer) and (iii) commence
foreclosure proceedings against the Mezzanine Loan Collateral not later than 60
days following delivery to the Holders of the Foreclosure Notice unless a
Deciding Majority of Holders elects not to commence foreclosure proceedings
against the Mezzanine Loan Collateral.

7. Payment Procedure. (a) Each Holder hereby directs the Servicer, in accordance
with the priorities set forth in Section 3 (but subject to Section 3(b) hereof),
and subject to the terms of the Servicing Agreement, to deposit all payments
received with respect to and allocable to each Note to the Collection Account
established pursuant to the Servicing Agreement. Any successor Servicing
Agreement shall require the Servicer to deposit such amounts in the Collection
Account upon receipt, unless otherwise unanimously agreed to in writing by each
of the Holders. Any amounts payable hereunder to a Holder shall be paid by the
Servicer by wire transfer directly to the applicable Holder from the Collection
Account within one (1) Business Day of receipt thereof by Servicer.

(b) If a court of competent jurisdiction orders, at any time, that any amount
received or collected in respect of any Note must, pursuant to any insolvency,
bankruptcy, fraudulent conveyance, preference or similar law, be returned to the
Mezzanine Borrower or paid to any other Person, then, notwithstanding any other
provision of this Agreement, the Servicer shall not be required to distribute
any portion thereof to any Holder (unless otherwise so directed by such court),
and, to the extent necessary to comply with such court order, each applicable
Holder will promptly on written demand by the Servicer repay to the Servicer any
portion of any such amounts that the Servicer shall have theretofore distributed
to such Holder, together with interest thereon at such rate, if any, as the
Servicer shall have been required to pay to the

 

-23-



--------------------------------------------------------------------------------

Mezzanine Borrower or such other person or entity with respect thereto pursuant
to the terms hereof. If, for any reason, the Servicer makes any payment to any
Holder before the Servicer has received the corresponding payment (it being
understood that the Servicer is under no obligation to do so), and the Servicer
does not receive the corresponding payment within five (5) Business Days of its
payment to the applicable Holder, the applicable Holder will, at the Servicer’s
request, promptly and, in any event, within five (5) Business Days return that
payment to the Servicer (together with interest on that payment paid at the
Prime Rate for each day from the making of that payment to the Holder until it
is returned to the Servicer). Each Holder agrees that if at any time it shall
receive from any sources whatsoever any payment on account of the Mezzanine Loan
in excess of its distributable share thereof, it will promptly after notice
remit such excess to the Servicer for application in accordance with the
Mezzanine Loan Documents and/or pursuant to this Agreement. The Servicer shall
have the right to offset such amounts against any future payments due to the
applicable Holder under the Mezzanine Loan if the Holder does not return such
excess to the Servicer; provided, that each such Holder’s obligations under this
Section 7 are separate and distinct obligations from one another and in no event
shall Servicer enforce the obligations of any Holder against any other Holder.
Each Holder’s obligations under this Section 7 constitute absolute,
unconditional and continuing obligations.

8. Limitation on Liability of Each Holder. No Holder shall have any liability to
any other Holder under this Agreement except with respect to acts or omissions
caused by or resulting from the gross negligence or willful misconduct or breach
of this Agreement or the Servicing Agreement on the part of such Holder.

9. Buy-Sell. (a) In the event of a Unanimous Decision, a Super-Majority Decision
or a Majority Decision with respect to which a Holder believes there is a
potential material disagreement, such Holder may deliver written notice to the
Servicer and each other Holder that it requests a vote to determine the
resolution of the potential material disagreement. Within two (2) Business Days
of such notice, the Servicer shall deliver to each Holder a written notice with
the proposed course of action then subject to the potential material
disagreement, such proposed course of action being described in the form of a
“yes” or “no” question. Such written notice shall indicate, and the respective
Holder acknowledges, that (i) each Holder must respond in writing with either a
“yes” or “no” response to such proposed course of action within two (2) Business
Days of receipt of such proposed course of action and (ii) failure of a Holder
to respond within such two (2) Business Day period will be deemed to be a “yes”
response from that Holder. The Servicer shall determine which Holders are “yes”
Holders and which Holders are “no” Holders, the determination of such shall be
binding on the Holders for the purposes of this Section 9 absent manifest error.
The Servicer’s determination of “yes” Holders and “no” Holders shall be sent to
each Holder and shall be utilized for determining whether any Holder in the
group has the requisite percentage of Holders necessary to exercise its right to
declare a Material Disagreement in accordance with Section 9(b) below.

(b) If Holders holding at least (i) 50.1% of the aggregate Percentage Interest
but less than the requisite Percentage Interest required for a Unanimous
Decision, (ii) 45% of the aggregate Percentage Interest but less than the
requisite Percentage Interest required for a Super-Majority Decision, or
(iii) 40% of the aggregate Percentage Interest but less than the requisite
Percentage Interest required for a Majority Decision, are “yes” Holders (as
contemplated by Section 9(a) above) with respect to a Unanimous Decision, a
Super-Majority Decision or a

 

-24-



--------------------------------------------------------------------------------

Majority Decision, as applicable, in accordance with Section 6 hereof (such
“yes” Holders in agreement, the “Agreeing Holders”), which failure to obtain the
necessary votes for a Unanimous Decision, a Super-Majority Decision or a
Majority Decision, as applicable, continues for two (2) days after written
notice from any one or more Agreeing Holders to all of the “no” Holders (as
contemplated by Section 9(a) above) (each a “Target Holder”) and each other
Agreeing Holder that a disagreement has occurred that is material to the
servicing or administration of the Mezzanine Loan (a “Material Disagreement”),
then, until the Material Disagreement is resolved, (i) any one or more Agreeing
Holders may deliver to each of the Target Holders (in such case, the “Notice
Holders”), each other Agreeing Holder and the Servicer and (ii) any one or more
Target Holders may deliver to each of the Agreeing Holders (in such case, the
“Notice Holders”), each other Target Holder and the Servicer a written notice
(such party, or collectively such parties, sending the notice, the “Invoking
Holder”), which written notice (the “Buy-Sell Notice”), shall specify a price
for the Mezzanine Loan (which price shall be expressed as a percentage of par
(the “Pricing Convention”) at which such Invoking Holder shall buy or sell the
applicable interest in the Mezzanine Loan (which may be all or only a portion of
the Mezzanine Loan, as determined by the Holders through the operation of this
Section 9) in accordance with the terms of this Section 9. Prior to 5:00 p.m.
New York time, on the fifth (5th) Business Day after delivery of the initial
Buy-Sell Notice (the “Buy-Sell Notice Deadline”), each Notice Holder and the
initial Invoking Holder shall have the right to deliver to the Servicer, the
other Notice Holders and, if applicable, the initial Invoking Holder, one or
more subsequent Buy-Sell Notices specifying (in accordance with the Pricing
Convention) a higher price for the Mezzanine Loan than was specified in the
preceding Buy-Sell Notice, in which case the Buy-Sell Notice containing the
highest price for the Mezzanine Loan shall remain in effect and the party
delivering such Buy-Sell Notice shall thereafter be deemed to be the “Invoking
Holder” hereunder; and the other Buy-Sell Notice(s) shall cease to have any
further force and effect, and if the Invoking Holder is an Agreeing Holder, then
the Target Holders shall be deemed to be the Notice Holders hereunder, and if
the Invoking Holder is a Target Holder, then the Agreeing Holders shall be
deemed to be the Notice Holders hereunder. The Servicer shall notify all of the
Holders in writing of the ultimate identity of the Invoking Holder, the
effective Buy-Sell Notice and the associated Pricing Convention within one
(1) Business Day of the Buy/Sell Notice Deadline (the “Servicer Buy-Sell
Confirmation”). The Material Disagreement subject to such Buy-Sell Notice may be
resolved immediately following the Buy-Sell Response Date by Holders with the
requisite Percentage Interest necessary to resolve the Material Disagreement,
prior to any interests in the Mezzanine Loan actually being transferred in
accordance with the terms hereof; provided, however, that the foregoing shall
not release the Buying Holders or Selling Holders from their obligations to
ultimately consummate such transfers in accordance with the terms hereof. In the
event a Material Disagreement that is subject to a Buy-Sell Notice is resolved
prior to delivery by any Notice Holders of a response thereto, such Buy-Sell
Notice shall be deemed terminated and of no further force and effect.

(c) No later than 5:00 p.m. New York time, on the second (2nd) Business Day
after delivery of the Servicer Buy-Sell Confirmation of the effective Buy-Sell
Notice (the “Buy-Sell Response Date”), each Notice Holder shall deliver to the
Invoking Holder, the Servicer and any other Notice Holders a written response
irrevocably offering either (x) to purchase from the Invoking Holder all right,
title and interest of such Holders in the Mezzanine Loan (a “Buy Response”),
(y) to sell to the Invoking Holder all right, title and interest of such Notice
Holder in the Mezzanine Loan (a “Sell Response”) (in each case, together with
such Holder’s economic

 

-25-



--------------------------------------------------------------------------------

interest in the servicing of the Mezzanine Loan) for an amount determined in
accordance with the Pricing Convention and the respective Note Principal
Balances (plus, with respect to each applicable Holder, the unpaid amount of any
Advances and Super-Priority Protective Advances made by such Holder and accrued
and unpaid Advance Interest thereon), plus accrued and unpaid interest on such
Note Principal Balances (in each case, the “Buy-Sell Purchase Price”), or (z) to
withdraw from the Material Disagreement, and the buy-sell process, by agreeing
that the matter in dispute will be determined by the non-withdrawing Holder(s)
(including, without limitation, any Holders that were neither an Invoking Holder
nor a Notice Holder) (such non-withdrawing Holders, the “Non-Withdrawing
Holders”) remaining after giving effect to the buy-sell process (a “Buy-Sell
Withdrawal Notice”). Any Notice Holder that delivers neither a Buy Response, a
Sell Response nor a Buy-Sell Withdrawal Notice shall be deemed for purposes
hereof to have delivered a Buy-Sell Withdrawal Notice. The Holder or Holders
that are obligated to buy under this Section 9 (individually, or collectively,
if applicable, the “Buying Holder”) shall be determined in the following manner
(and Servicer shall deliver to the Holders, within one (1) Business Day
following the Buy-Sell Response Date, notice of the outcome of such
determination):

(i) if every Notice Holder delivers a Buy/Sell Withdrawal Notice, then there
shall be no Buying Holder, and the Material Disagreement will be resolved by the
Invoking Holder together with the Non-Withdrawing Holders in a manner that is
materially consistent with the course of action such Invoking Holder and
Non-Withdrawing Holders initially indicated or were deemed to have indicated
under Section 9(a) hereof;

(ii) if no Notice Holder delivers a Buy Response, but at least one Notice Holder
delivers a Sell Response, then the Invoking Holder shall be the Buying Holder
(and shall be obligated to purchase the Notes of each party delivering a Sell
Response);

(iii) if only one Notice Holder delivers a Buy Response, then such Notice Holder
shall be the Buying Holder (and shall be obligated to purchase the Note of the
Invoking Holder); and

(iv) if more than one Notice Holder delivers a Buy Response, then such Notice
Holders collectively shall be the Buying Holder (and shall be obligated to
purchase the Note of the Invoking Holder pro rata based on the Note Principal
Balances of such Buying Holders).

(d) On the fifth (5th) Business Day after the Buy-Sell Response Date (the
“Buy-Sell Closing Date”), the selling Holders (the “Selling Holders”) shall
transfer and assign to the Buying Holder, pursuant to an assignment and
assumption agreement reasonably acceptable to each party, all right, title and
interest of such Selling Holders in respect of the Mezzanine Loan; and the
Buying Holder shall pay to each Selling Holder the applicable Buy-Sell Purchase
Price for its Note by wire transfer of immediately available funds to the
account designated by such Selling Holder. At such closing, each Holder shall,
at the request of any other Holder, execute and deliver such documents and
instruments as the requesting Holder shall reasonably require in order to effect
such transfer. All payments received by any Selling Holder on or after the
Buy-Sell Closing Date in respect of the ownership interests of the Holders in
the Mezzanine

 

-26-



--------------------------------------------------------------------------------

Loan shall be for the account of the Buying Holder. Each Selling Holder shall
cooperate in facilitating the assignment of its respective portions of the
Mezzanine Loan, and the administration thereof, including, without limitation,
(i) transferring any funds (including reserves) held in accounts maintained or
controlled by such Selling Holder, (ii) delivering loan related documents,
(iii) causing servicing documents to be delivered, and (iv) such other
cooperation as the Buying Holder reasonably requests to effectuate the intent of
this Agreement.

(e) The Buying Holder will assume all obligations of the Selling Holders arising
from and after the Buy-Sell Closing Date under and in connection with the
Mezzanine Loan by written instrument delivered and reasonably satisfactory in
form to Selling Holders. To the extent any loss, cost, liability or expense
relates to an obligation of a Selling Holder arising prior to the Buy-Sell
Closing Date, the same shall be borne solely by such Selling Holder, and such
Selling Holder shall indemnify, defend, reimburse and hold harmless the Buying
Holder against any and all such losses, costs, obligations, damages, penalties,
actions, judgments, suits, liabilities and expenses which may be asserted
against or sustained or incurred by the Buying Holder as a result thereof. To
the extent any loss, cost, liability or expense relates to an obligation of the
Buying Holder arising on or subsequent to the Buy-Sell Closing Date, the same
shall be borne solely by the Buying Holder, and the Buying Holder shall
indemnify, defend, reimburse and hold harmless each Selling Holder against any
and all such losses, costs, obligations, damages, penalties, actions, judgments,
suits, liabilities and expenses (including reasonable attorneys’ fees) which may
be asserted against or sustained or incurred by such Selling Holder as a result
thereof.

(f) If a Buying Holder does not pay the Buy-Sell Purchase Price when and as
required by the terms of this Agreement, interest shall accrue thereon both
before and after judgment, to the extent permitted by applicable law, at a rate
per annum for each day from and including the day the Buy-Sell Purchase Price
was due to but excluding the day the amount is paid in full equal to the Default
Rate, and such Buying Holder shall thereafter have no voting or consent rights
hereunder. Such interest shall be payable on demand from time to time and shall
be computed on the basis of a 360-day year and actual days elapsed, and shall
itself bear interest at the foregoing rate if not paid on demand.

10. Representations of the Holders. (a) Subject to the provisions of
Section 10(b) below, each Holder, as of the date hereof, hereby represents and
warrants that:

(i) Such Holder is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Such Holder is in compliance, in
all material respects, with the laws of any applicable jurisdiction necessary to
ensure the enforceability of the Mezzanine Loan and to perform its obligations
under this Agreement.

(ii) The execution and delivery of this Agreement by such Holder, and the
performance of, and compliance with, the terms of this Agreement by such Holder,
will not violate such Holder’s organizational documents or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in the breach of, any material agreement of other such
material instrument to which it is a party or which is applicable to it or any
of its assets, in each case which materially and adversely affect the ability of
such Holder to carry out the transactions contemplated by this Agreement.

 

-27-



--------------------------------------------------------------------------------

(iii) Such Holder has the full power and authority to enter into and consummate
all transactions contemplated by this Agreement, has duly authorized the
execution, delivery and performance of this Agreement, and has duly executed and
delivered this Agreement.

(iv) The execution, delivery and performance by such Holder of this Agreement
does not require the obtaining of any consent, approval or authorization of, the
giving of any notice to, or any registration or filing with, any federal or
state governmental regulatory authority which has jurisdiction over such Holder.

(v) There are no actions, proceedings or investigations pending or threatened
against such Holder before any state or federal court, administrative agency or
other tribunal (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated in this
Agreement, or (C) which, if determined adversely to such Holder, may materially
and adversely affect the performance by such Holder of its obligations under, or
the validity or enforceability of, this Agreement.

(b) The representations and warranties set forth in clauses (a)(i) through
(a)(v) above are made severally by each Holder with respect to itself, and the
applicable Holder shall be the sole party liable for its breach of such
representation or warranty.

(c) Each Initial Holder, as of the date hereof, hereby represents and warrants
that it is the legal and beneficial owner of its Note free and clear of any
lien, security interest, option or other charge or encumbrance, other than any
lien or security interest granted to any Loan Pledgee as contemplated by the
provisions of Section 14(c).

11. Directing Junior Lender. Subject to the terms and conditions hereof and of
the Servicing Agreement, the Servicer is hereby appointed to act, on behalf of
and for the benefit of all of the Holders, as the Directing Junior Lender with
respect to the Mezzanine Loan under the Intercreditor Agreement. The Servicer
hereby accepts such appointment and assumes all duties and obligations of (on
behalf of and for the benefit of all of the Holders) such Directing Junior
Lender and agrees to be bound by the terms and provisions of this Agreement and
the Intercreditor Agreement and the Mezzanine Loan Documents. Without limiting
the generality of the foregoing, the Servicer hereby agrees to, as and to the
extent provided under the Intercreditor Agreement:

(a) forward all notices received under the Intercreditor Agreement to the
Holders and the Collateral Agent within one (1) Business Day of receipt thereof:

(b) exercise purchase options and/or cure rights granted to the Holders on
behalf of the Holders, to the extent such purchase options and/or cure rights
are to be exercised under the terms and provisions of this Agreement, in
accordance with the terms and provisions of, and within the timeframes set forth
in, the Intercreditor Agreement;

 

-28-



--------------------------------------------------------------------------------

(c) exercise consent and/or approval rights granted to the Holders in accordance
with the terms and provisions of this Agreement (following the direction of the
Holders holding the requisite interest in the Mezzanine Loan set forth herein,
which, except in the case of a Unanimous Decision or a Super-Majority Decision,
shall be the Deciding Majority), the Servicing Agreement and the Intercreditor
Agreement;

(d) provide and deliver all notices to be delivered to the other parties to the
Intercreditor Agreement in accordance with the terms and provisions of this
Agreement, the Servicing Agreement and the Intercreditor Agreement; and

(e) follow the instructions of the Holders, in accordance with the terms and
provisions of this Agreement and the Servicing Agreement, with regard to any
actions permitted to be taken in its capacity as Directing Junior Lender under
the Intercreditor Agreement.

Notwithstanding anything to the contrary herein or in the Servicing Agreement, a
Deciding Majority may terminate the Servicer as Directing Junior Lender at any
time upon five (5) days prior written notice to the Servicer of such termination
and replace the Directing Junior Lender with any party selected by the Deciding
Majority upon written notice to the Servicer, the parties to this Agreement and
the parties to the Intercreditor Agreement. Any termination of the Servicer as
Directing Junior Lender shall not, in and of itself, cause a termination of the
Servicer in its capacity as Servicer under the Servicing Agreement, unless a
separate termination of the Servicer is effected in accordance with the terms
and conditions of the Servicing Agreement.

12. No Creation of a Partnership. Nothing contained in this Agreement, and no
action taken pursuant hereto shall be deemed to constitute the Holders a
partnership, association, joint venture or other entity.

13. Syndications; Cooperation.

(a) Each Holder acknowledges that any Holder may elect, in its sole discretion
(but subject to the restrictions on transfer herein and in the Intercreditor
Agreement), to include its Note in a Syndication. In connection with a
Syndication and subject to the terms of the preceding sentence, at the request
of the Holder engaging in a Syndication (the “Requesting Holder”), each other
Holder shall, at the sole cost and expense of the Requesting Holder, use
reasonable efforts to satisfy, and to cooperate with the Requesting Holder in
attempting to cause Mezzanine Borrower to satisfy, the market standards to which
the Requesting Holder customarily adheres or which may be reasonably required in
the marketplace or by the Rating Agencies in connection with the Syndication,
including, without limitation, entering into (or consenting to, as applicable)
any modifications to this Agreement, the Intercreditor Agreement or the
Mezzanine Loan Documents, and to cooperate with the Requesting Holder in
attempting to cause Borrower to execute such modifications to the Mezzanine Loan
Documents, in any such case, as may be reasonably requested by the Rating
Agencies or as reasonably necessary to effect the Syndication; provided,
however, no Holder shall be required to modify or amend this Agreement, the
Intercreditor Agreement or any Mezzanine Loan Documents (or consent to such
modification, as applicable) in connection therewith, if such modification or
amendment would (i) change the interest allocable to, or the amount of any
payments due to, such Holder or any other economic terms of its related Note,
(ii) materially increase such Holder’s obligations or

 

-29-



--------------------------------------------------------------------------------

materially decrease such Holder’s rights, remedies or protections, (iii) violate
any transfer restriction herein or in any Mezzanine Loan Document or otherwise
be prohibited by any of the Mezzanine Loan Documents, (iv) be inconsistent with
the terms hereof or of the Mezzanine Loan Documents or (v) otherwise, in such
Holder’s reasonable judgment, have any material adverse impact on such Holder or
its Note, including, without limitation, having a material adverse effect on the
debt service coverage ratio or the loan to value ratio of such Holder’s Note;
provided, however, that with respect to any such determination of a material
adverse impact in accordance with clause (v) of the preceding proviso, such
Holder shall, upon request of the Requesting Holder, provide a reasonable
explanation as to the basis for such determination (provided that no Holder
shall be required to divulge confidential or proprietary information). In
connection with the Syndication, each Holder agrees to provide for inclusion in
any disclosure document relating to the related Syndication such information
concerning itself and its Note as the Requesting Holder reasonably determines to
be necessary or appropriate.

(b) Each Holder shall have the right, subject to the terms of the Mezzanine Loan
Documents and the restrictions on transfers herein, in connection with any
Syndication or other Transfer of all or any portion of such Holder’s Note, to
request the Borrower and/or other necessary parties execute amended and restated
or additional notes (respectively, the “New Notes”) or create one or more
participation interests in a Note, which New Notes or participation interests
may evidence (x) two or more notes with a senior/subordinate structure, (y) one
or more participation interests related to the outstanding Note with a
senior/subordinate structure, or (z) one or more pari passu notes or pari passu
participation interests. Any reallocation of the principal and/or interest of
its outstanding Note among the New Notes or among the participation interests
applicable to such Note shall be subject to the following prohibitions: (i) the
aggregate principal balance of the New Notes following such amendments (or the
aggregate principal balance of the participation interests related to the
outstanding Note) is no greater than the aggregate principal balance of the “Old
Note” (which for the purposes of this Agreement shall mean the outstanding Note
prior to such amendments or the creation of such participations, as applicable),
(ii) all New Notes (or each of the participation interests related to the Old
Note) will, and will continue to, have the same weighted average interest rate
as the interest rate of the Old Note, and any such reallocation of the principal
balances and/or interest rate shall not have a material adverse impact on the
interest rate, debt service coverage ratio or loan to value ratio of any other
Holder’s Notes, (iii) the terms (other than the principal balance, interest rate
and subordination relative to each other) of the New Notes or participations
shall be the same as the Old Note, (iv) the amendment of the Old Note and
execution of the New Notes shall not violate, either initially or with the
passage of time, any terms of the Mezzanine Loan Documents, (v) any Requesting
Holder shall notify the other Holders in writing of such modified allocations
and principal amounts (it being understood that, subject to the satisfaction of
this Section 13, no consent by such parties is required for any such
allocations), (vi) the due dates for any principal and interest payments shall
not be changed, and (vii) no change to the interest rate or principal balance of
the Requesting Holder’s Notes shall (x) result in a decrease in the
subordination afforded any of the interests in the Senior Loan or any of the
Mezzanine Loans held by any Holder or (y) decrease or delay amounts
distributable with respect to any other Holder’s Note.

(c) In connection with a Syndication and subject to the terms of the first
sentence of Section 13(a), each Holder covenants and agrees that it shall
(x) cooperate with the reasonable requests of each Rating Agency and the
Requesting Holder at the sole cost and

 

-30-



--------------------------------------------------------------------------------

expense of the Requesting Holder in connection with the Syndication, as well as
in connection with all other matters to the extent set forth in, and subject to
the restrictions and limitations of, this Section 13, and the preparation of any
offering documents thereof and (y) review any information relating to itself and
its Note in any Syndication document and respond reasonably promptly with any
changes necessary to make the information materially correct. Each Holder
acknowledges that the information provided by it to the Requesting Holder may be
incorporated into the offering documents for such Syndication. Each Holder
engaging in a Syndication and each Rating Agency shall be entitled to rely on
the information supplied by, or on behalf of, each non-participating Holder.

(d) The Holder engaging in a Syndication shall deliver to each other Holder
drafts of the preliminary and final Syndication offering documents at such time
as the Holder engaging in a Syndication deems necessary or appropriate (but in
no event shall the first draft thereof be delivered to the other Holders less
than ten (10) Business Days prior to the date of the Syndication), and each
non-participating Holder shall review and comment thereon as soon as possible
but in no event later than five (5) Business Days of its receipt thereof and if
any such Holder fails to respond within such time, such Holder shall be deemed
to have elected to not comment thereon; provided that, subject to the
preliminary drafts being distributed within the timeframes required above, each
non-Participating Holder shall review and comment on the final draft distributed
in connection with the preparation of any preliminary and final offering
documents for printing no later than 9:00 a.m., New York City time, on the
Business Day following its receipt thereof (provided that such final draft is
received no later than noon, New York City time on such prior Business Day) and
if any such Holder fails to respond by such time, such Holder shall be deemed to
have elected to not comment thereon. The Holder engaging in a Syndication shall
incorporate into the offering circular any material and reasonable comments of
the non-participating Holders thereto.

(e) Each Holder acknowledges and agrees that with respect to any Syndication,
the source of any fees of a trustee, administrative agent, settlement agent or
similar party (which shall not include the servicer and special servicer acting
for the Mezzanine Loan as a whole) shall not include any collections allocable
to any Note not included in such Syndication.

14. Sale of Each Holder’s Interest. (a) No Holder shall transfer its interest in
the Mezzanine Loan except in accordance with this Section 14 and the
restrictions on transfer, participation and securitization set forth in the
Intercreditor Agreement and any Mezzanine Loan Documents (including, without
limitation, compliance with all applicable gaming requirements set forth therein
to the extent applicable). Subject to the additional restrictions set forth in
Section 14(b) below, no Holder shall sell, assign, transfer, pledge, syndicate,
participate, hypothecate, contribute, encumber or otherwise dispose of all or
any portion of its applicable Note (a “Transfer”) other than as provided below
in Section 14(c), without the prior written consent of the other Holders which
may be granted in each such Holder’s sole discretion; provided, that each Holder
may (i) Transfer up to 49% of its interest in the applicable Note (when
aggregated with all prior Transfers relating to such Note) without obtaining the
prior written consent of the other Holders, and (ii) Transfer in excess of 49%
of its interest in the applicable Note (when aggregated with all prior Transfers
relating to such Note) to a Qualified Transferee without obtaining the prior
written consent of the other Holders. Notwithstanding anything to the contrary
contained herein, no Holder shall (i) Transfer all or any portion of its

 

-31-



--------------------------------------------------------------------------------

applicable Note to (u) the Senior Borrower, (v) the Mezzanine Borrower, (w) any
Related Mezzanine Loan Borrower, (x) any Affiliate of the Senior Borrower, the
Mezzanine Borrower or any Related Mezzanine Loan Borrower (provided this clause
(x) is not intended to prevent a Holder that became an Affiliate of the Senior
Borrower and/or any Mezzanine Borrower solely due to the exercise of remedies
under a more junior Related Mezzanine Loan from Transferring all or any portion
of its applicable Note to an Affiliate of such Holder that is also an Affiliate
of the Senior Borrower and/or Mezzanine Borrower so long as such Affiliate of
such Holder also became an Affiliate of the Senior Borrower and/or Mezzanine
Borrower solely by virtue of the exercise of remedies under the more junior
Related Mezzanine Loan and such Affiliate of such Holder is not a Sponsor
Affiliate or any other Person to whom a Transfer would be prohibited under the
Intercreditor Agreement or any other provision of this Agreement), (y) any
Sponsor Affiliate, or (z) any non-U.S. Person who is a “10 percent shareholder”
within the meaning of Section 871(h)(3)(B) of the Code or to a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code with respect
to the Borrower unless such non-U.S. Person is entitled to benefits under an
income tax treaty to which the United States is a party that reduces the rate of
withholding tax on payments to zero, and in each case any such Transfer shall be
void ab initio, or (ii) Transfer all or any portion of its applicable Note to
any transferee without providing an officer’s certificate, signed by an officer
of the transferee, that transferee (i) is exempt from the approval requirements
set forth under New Jersey law and described in Section 13(b) hereof, (ii) has
been approved as a “financial source” by the New Jersey Casino Control
Commission (“NJCC”), or (iii) upon such Transfer, will seek approval as a
“financial source” by NJCC. Any transferee of any Note or interest therein
(other than a Trustee in a Securitization or Syndication or a participant in the
Mezzanine Loan who shall take subject to this Agreement), shall execute an
assignment and assumption agreement whereby such transferee assumes all
obligations of the related Holder hereunder with respect to such Note or the
portions thereof so Transferred and under the Servicing Agreement with respect
to such Note or the portions thereof so Transferred, from and after the date of
such assignment (or in the case of a Pledge to a Loan Pledgee, assumes from and
after the date that such transferee becomes the owner of such Note by reason of
foreclosure or assignment-in-lieu of foreclosure of such Pledge). Within five
(5) Business Days of any Transfer (other than a Pledge to a Loan Pledgee) of all
or any portion of its Note, each Holder shall deliver a notice to Servicer and
to each of the other Holders in writing (a “Transfer Notice”) at its address set
forth in the Servicing Agreement and include the name and address of any
transferee, whether such transferee is a Qualified Transferee, and the
percentage amounts of its Note being transferred, and, promptly following
consummation of such Transfer, an executed copy of the related assignment and
assumption agreement, if applicable. The Transfer Notice shall include either
(i) a description of the related agreement, including a reference that the
notice relates to the “Harrah’s Fifth Mezzanine Co-Lender Agreement”, a list of
the original parties to the Fifth Mezzanine Co-Lender Agreement, a statement
that such Transfer Notice relates to the Fifth Mezzanine Loan, together with the
principal balance of the Fifth Mezzanine Loan, the origination date of the Fifth
Mezzanine Loan, and the original parties to the Fifth Mezzanine Loan or, (ii) a
copy of this Agreement

(b) (i) If any Holder Transfers any interest in its Note to any Person or any
Holder Transfers any interest in its Note to a Loan Pledgee (each such Person or
such Loan Pledgee, a “Proposed Transferee”) and such interest, together with any
interests in any other Note and any interests in any other promissory note
related to the Senior Loan or any other mezzanine loan previously or
simultaneously transferred to the Proposed Transferee or an

 

-32-



--------------------------------------------------------------------------------

Affiliate thereof, has a principal amount equal to or greater than 2% of the
aggregate outstanding principal amount of the Senior Loan and each Mezzanine
Loan, then such Proposed Transferee shall promptly after such Transfer (if it
has not done so previously) take all necessary action to become approved by the
New Jersey Casino Control Commission (“NJCCC”) as a “financial source” unless
such Proposed Transferee is otherwise exempt from such approval requirements to
the extent set forth under applicable New Jersey law (such Proposed Transferee
that is so approved or is in the process of becoming approved, or that is exempt
from such approval requirements, a “Permitted Transferee”).

(ii) Each Holder (including in its capacity as a Pledging Holder, if applicable)
agrees and each Loan Pledgee shall be deemed to have agreed that in the event
the NJCCC or any other applicable regulatory authority affirmatively determines
that such Holder (including in its capacity as a Pledging Holder, if applicable)
or such Loan Pledgee is disqualified by the NJCCC in accordance with applicable
law, rules or regulations (such Holder (including in its capacity as a Pledging
Holder, if applicable) or such Loan Pledgee, a “Disqualified Transferee”), then
such Disqualified Transferee (provided that with respect to a
Disqualified Transferee that is a Loan Pledgee, solely with respect to clause
(x) below) agrees (x) immediately, and without any required notice or any action
by any other Holder or the Servicer, (1) that such Disqualified Transferee shall
have no right to vote on any matters hereunder, including without limitation,
any right to vote on any Majority Decisions, Super-Majority Decisions or
Unanimous Decisions, and any such votes shall be determined without regard to
the interest in the Mezzanine Loan held by such Disqualified Transferee and any
other Disqualified Transferees and (2) that such Holder (or with respect to a
Loan Pledgee, the related Pledging Holder) shall have no right to receive
interest in respect of its Note (or interest therein) pursuant to
Section 3(a)(iii) hereof during such time as such Holder or such Loan Pledgee is
a Disqualified Transferee, (y) to indemnify, defend and hold each other Holder
harmless from, against and in respect of any actions, causes of action, suits,
claims, liabilities, damages, losses, costs or expenses (including attorneys’
fees and disbursements) incurred by such other Holder as a result of any action
taken with respect to any Mezzanine Loan or the Senior Loan, the related
borrowers, related operators or related licensees by the NJCCC or any other
applicable regulatory authority as a result of the Holder failing to comply with
Section 14(b)(i) or the Holder or any related Pledging Holder otherwise being a
Disqualified Transferee and (z) to use its reasonable best efforts to Transfer
its Notes or interest therein to a Permitted Transferee. For the avoidance of
doubt, this Section 14(b)(ii) shall not apply if (i) such Holder’s interest in
the Senior Loan, the Mezzanine Loan and any Related Mezzanine Loan in the
aggregate is less than 2% of the outstanding principal amount of the Senior
Loan, the Mezzanine Loan and each Related Mezzanine Loan, in the aggregate or
(ii) any Loan Pledgee’s interest in the Senior Loan, the Mezzanine Loan and any
Related Mezzanine Loan in the aggregate is less than 2% of the outstanding
principal amount of the Senior Loan, the Mezzanine Loan and each Related
Mezzanine Loan, in the aggregate.

(c) Notwithstanding any other provision hereof but subject to the provisions of
Section 14(b) and 14(d), each Holder consents to each Holder’s pledge or sale in
or under a repurchase transaction, credit facility or other similar transaction
(a “Pledge”) of its respective Note or interest therein (such Holder that
pledges its Note or interest therein, a “Pledging Holder”) to any entity which
has extended credit, including, without limitation, credit in the form of a
repurchase agreement facility, credit facility or other similar transaction, to
any Holder if

 

-33-



--------------------------------------------------------------------------------

such entity would otherwise satisfy the requirements of a Qualified Transferee
or is a financial institution whose unsecured debt is rated at least “A” (or the
equivalent) or better by each Rating Agency (a “Loan Pledgee”), on the terms and
conditions set forth in this Section 14(c). No Loan Pledgee may be the borrower
under the Senior Loan, the borrower under the Mezzanine Loan, any borrower under
any Related Mezzanine Loan, any Affiliate of any of the foregoing, or any
Sponsor Affiliate and any such Pledge shall be void ab initio. Upon written
notice by a Holder to the Servicer and the other Holders that the Pledge has
been effected and the address for notice purposes of the Loan Pledgee, the
Servicer and each Holder agrees to acknowledge receipt of such notice and
thereafter agrees as applicable: (i) Servicer shall give Loan Pledgee written
notice of any default by the applicable Holder under this Agreement of which
default the Servicer has actual knowledge; (ii) to allow Loan Pledgee a period
of at least ten (10) calendar days from its receipt of such notice to cure a
monetary default and thirty (30) calendar days from its receipt of such notice
to cure a non-monetary default by the applicable Holder in respect of its
obligations to the Servicer or such Holder hereunder, but Loan Pledgee shall not
be obligated to cure any such default; (iii) that no amendment or modification
of this Agreement and no waiver or termination of any applicable Holder’s rights
under this Agreement, shall be effective against Loan Pledgee without the
written consent of Loan Pledgee, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, the consent of the Loan
Pledgee shall not be required unless applicable Holder’s consent was required
pursuant to the terms of this Agreement to effect such modification, waiver or
termination; (iv) that such other Holders shall deliver to Loan Pledgee such
estoppels as Loan Pledgee shall reasonably request; provided that any such
estoppel certificates shall be in a form reasonably satisfactory to such other
Holders; and (v) that, upon written notice (a “Redirection Notice”) to the
Servicer by Loan Pledgee that the applicable Holder is in default beyond
applicable cure periods under such Holder’s obligations to Loan Pledgee pursuant
to the applicable credit agreement or repurchase agreement between the
applicable Holder and Loan Pledgee (which notice need not be joined in or
confirmed by such Holder), and until such Redirection Notice is withdrawn or
rescinded by Loan Pledgee, the Servicer shall remit to the applicable Loan
Pledgee and not to the applicable Holder, any payments that the Servicer would
otherwise be obligated to pay to such Holder from time to time pursuant to this
Agreement, any Mezzanine Loan Document, any document evidencing a Holder’s
interest, copies of any default notices or any other agreement between the
Servicer or any Holder that relates to the Mezzanine Loan or this Agreement.
Each pledging Holder hereby unconditionally and absolutely releases the Servicer
and the other Holders from any liability to such Holder on account of the
Servicer’s or a Holder’s compliance with any Redirection Notice believed by the
Servicer or a Holder to have been delivered by the pledging Holder’s Loan
Pledgee. Loan Pledgee shall be permitted to fully exercise its rights and
remedies against the applicable Holder, and realize on any and all collateral
granted by the applicable Holder to Loan Pledgee (and accept an assignment in
lieu of foreclosure as to such collateral), in accordance with applicable law.
In such event, the Servicer and each of the other Holders shall recognize a Loan
Pledgee that is a Qualified Transferee (and any transferee which is also a
Qualified Transferee at any foreclosure or similar sale held by Loan Pledgee or
any transfer in lieu of such foreclosure), and its successors and assigns, as
the successor to the applicable Holder’s rights, remedies and obligations under
this Agreement and the documents evidencing a Holder’s interest and any such
Loan Pledgee or Qualified Transferee shall assume in writing the obligations of
the applicable Holder hereunder accruing from and after such Transfer and agrees
to be bound by the terms and provisions hereof, it being agreed that,
notwithstanding anything to

 

-34-



--------------------------------------------------------------------------------

the contrary contained herein, such Loan Pledgee shall not be required to so
assume applicable Holder’s obligations hereunder prior to such realization on
such collateral. The rights of Loan Pledgee under this Section 14 shall remain
effective unless and until Loan Pledgee shall have notified the Servicer and
Holders in writing that its interest in the applicable Note has terminated.

(d) Notwithstanding any provisions herein to the contrary, if a conduit
(“Conduit”) which is not a Qualified Transferee provides financing to a Holder,
then such Conduit will be a permitted Loan Pledgee despite the fact it is not a
Qualified Transferee if the following conditions are satisfied:

(i) The loan (the “Conduit Inventory Loan”) made by the Conduit to the Holder to
finance the acquisition and holding of its interest in the Holder’s Note will
require a third-party (the “Conduit Credit Enhancer”) to provide credit
enhancement;

(ii) The Conduit Credit Enhancer and the administrator of the Conduit will be a
Qualified Transferee;

(iii) Holder will pledge (or sell, transfer or assign as part of a repurchase
facility) its interest in the Note to the Conduit as collateral for the Conduit
Inventory Loan;

(iv) The Conduit Credit Enhancer and the Conduit will agree that, if Holder
defaults under the Conduit Inventory Loan, or if the Conduit is unable to
refinance its outstanding commercial paper even if there is no default by
Holder, the Conduit Credit Enhancer will purchase the Conduit Inventory Loan
from the Conduit, and the Conduit will assign the pledge of Holder’s interest in
the Note to the Conduit Credit Enhancer; and

(v) Unless the Conduit is in fact then a Qualified Transferee, the Conduit will
not without obtaining a Rating Agency Confirmation from each Rating Agency have
any greater right to acquire the interests in the Note pledged by the Holder, by
foreclosure or otherwise, than would any other purchaser that is not a Qualified
Transferee at a foreclosure sale conducted by a Loan Pledgee.

(e) In the case of any sale, assignment, transfer or other disposition of a
participation interest in the Note, (i) the Holder’s obligations under this
Agreement shall remain unchanged, (ii) the Holder shall remain solely
responsible for the performance of such obligations, and (iii) the Servicer and
any Persons acting on its behalf shall continue to deal solely and directly with
the Holder in connection with the Holder’s rights and obligations under this
Agreement and the Servicing Agreement, and all amounts payable hereunder shall
be determined as if the Holder had not sold such participation interest.

(f) The parties acknowledge and agree that Section 38 of the Intercreditor
Agreement applies to discounted pay-offs of the Notes and that such discounted
pay-offs described in Section 38 of the Intercreditor Agreement are not
Transfers subject to the provisions of Section 14 hereof.

 

-35-



--------------------------------------------------------------------------------

15. Other Business Activities of the Holders. Each Holder acknowledges that each
party hereto may make loans or otherwise extend credit to, and generally engage
in any kind of business with the Mezzanine Borrower, its Affiliates, any holder
of preferred equity in the Mezzanine Borrower, or any lender that has foreclosed
or is in process of foreclosure or comparable conversion on any Junior Loan
(collectively, “Mezzanine Borrower Related Parties”), and receive payments on
such other loans or extensions of credit to the Mezzanine Borrower Related
Parties and otherwise act with respect thereto freely and without accountability
in the same manner as if this Agreement and the transactions contemplated hereby
were not in effect.

16. Exercise of Remedies. (a) Except when acting through the Servicer in
accordance with the terms of the Servicing Agreement, the Intercreditor
Agreement and this Agreement, each Holder agrees that it shall have no right,
acting individually outside of the scope of this Agreement (other than the
Specified Mezzanine Lender pursuant to Section 3.3 of the Note Sales Agreement),
and hereby presently and irrevocably permits the Servicer, to carry out the
instructions, subject to obtaining the required consents for Majority Decisions,
Super-Majority Decisions or Unanimous Decision, on behalf of all of the Holders,
to do each of the following (in each case, subject to the terms and conditions
hereof and of the Intercreditor Agreement and Servicing Agreement): (i) to
modify or waive any of the terms of the Mezzanine Loan Documents; (ii) to
consent to any action or failure to act by the Mezzanine Borrower or any party
to the Mezzanine Loan Documents; (iii) to call an Event of Default under the
Mezzanine Loan Documents; (iv) to take legal action to enforce or protect each
Holder’s interests with respect to the Mezzanine Loan or to exercise or refrain
from exercising any powers, rights or remedies that the Holders may have under
the Mezzanine Loan Documents or otherwise with respect to the Mezzanine Loan at
law or in equity, including, without limitation, the right at any time to
accelerate, or refrain from accelerating, the Mezzanine Loan, to foreclose and
sell and otherwise deal with the Mezzanine Loan Collateral, or refrain from
foreclosing, selling or otherwise dealing with the Mezzanine Loan Collateral,
and to enforce or refrain from enforcing the Mezzanine Loan Documents; (v) to
file any bankruptcy petition against the Mezzanine Borrower; provided, however
that the Servicer shall not vote on behalf of the Holders any claims with
respect to the Mezzanine Loan in any bankruptcy, insolvency or similar type of
proceeding of the Mezzanine Borrower and such rights are exclusively retained by
the individual Holders. Notwithstanding anything herein to the contrary, the
Initial Servicer shall not be required to engage in Special Services (as such
term is defined in the Interim Servicing Agreement). The Initial Servicer shall
not perform any Special Services except pursuant to a written agreement between
the Holders and the Initial Servicer. The foregoing provisions of this
Section 16 shall not limit the right of any Holder to exercise its right to
(i) appoint a Servicer in accordance with the terms of this Agreement and
(ii) consent to a Majority Decision, a Super-Majority Decision or a Unanimous
Decision.

(b) The Servicer shall direct the Collateral Agent to take any action necessary
to effectuate any of the Servicer’s duties hereunder (subject to obtaining any
necessary consent of the Holders in accordance with this Agreement) and the
Collateral Agent shall take such action, to the extent such action is permitted
under the terms of the Mezzanine Loan Documents.

 

-36-



--------------------------------------------------------------------------------

17. Non-Recourse Obligations of the Holders. Notwithstanding anything to the
contrary contained herein or the Servicing Agreement, no Holder shall be
personally liable hereunder or under the Servicing Agreement other than to the
extent of cash, property or other value realized or derived from its respective
ownership of the Mezzanine Loan and to the extent of amount distributable
hereunder.

18. Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE RESPECTIVE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

19. Modifications. Except as expressly provided herein, this Agreement shall not
be modified, cancelled or terminated except by an instrument in writing signed
by each of the parties hereto; provided, however, that no amendment or
modification hereof that requires the consent or approval of the Mezzanine
Borrower pursuant to Section 9.11 of the Mezzanine Loan Agreement shall be
permitted other than in compliance with such section.

20. Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Except as provided in Section 7 and
Section 14, none of the provisions of this Agreement shall be for the benefit of
or enforceable by any Person not a party hereto.

21. Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts and all of such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by signature(s)
transmitted by facsimile.

22. Captions. The titles and headings of the paragraphs of this Agreement have
been inserted for convenience of reference only and are not intended to
summarize or otherwise describe the subject matter of the paragraphs and shall
not be given any consideration in the construction of this Agreement.

23. Notices. All notices, demands, requests, consents, approvals or other
communications required, permitted, or desired to be given hereunder shall be in
writing sent by facsimile (with answer back acknowledged) or by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or reputable overnight courier addressed to the party to be so notified at its
address set forth on Exhibit B hereto, or to such other address as such party
may hereafter specify in accordance with the provisions of this Section 23. Any
such notice, demand, request, consent, approval or other communication shall be
deemed to have been received: (a) upon delivery (or first refusal of delivery)
if sent by registered or certified mail, postage prepaid, return receipt
requested, (b) on the date of sending by facsimile if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day) and (d) on the next Business Day if sent by an
overnight commercial courier. All

 

-37-



--------------------------------------------------------------------------------

written notices so given shall be deemed effective upon receipt or, if mailed,
upon the earlier to occur of receipt or refusal thereof. Notwithstanding the
foregoing, the Servicing Agreement and the provisions of Section 25 of this
Agreement may restrict the delivery of notices and other documents, information
or reports to a Holder that is the Mezzanine Borrower, the manager of the
Mezzanine Loan Collateral or an Affiliate thereof. Additionally, notwithstanding
the foregoing, the Initial Servicer shall have satisfied the notice requirements
under this Section by providing notices in accordance with the Servicing
Agreement.

24. Withholding Taxes. (a) If the Servicer or the Mezzanine Borrower shall be
required by law to deduct and withhold Taxes from sums payable to a Holder with
respect to the Mezzanine Loan as a result of such Holder constituting a
Non-Exempt Person, the Servicer shall be entitled to do so with respect to such
Holder’s interest in such payment (all withheld amounts being deemed paid to
such Holder); provided that the Servicer shall furnish such Holder with a
statement setting forth the amount of Taxes withheld, the applicable rate and
other information which may reasonably be requested for purposes of assisting
such Holder to seek any allowable credits or deductions for the Taxes so
withheld in each jurisdiction in which such Holder is subject to tax. To the
fullest extent permitted under the Mezzanine Loan Documents, the Servicer shall
enforce against the Mezzanine Borrower any right to receive a reimbursement from
the Mezzanine Borrower with respect to any Taxes withheld from such Holder.

(b) Each Holder shall and hereby agrees to indemnify the other Holders and the
Servicer against and hold the other Holders and the Servicer harmless from and
against any Taxes, interest, penalties and attorneys’ fees and disbursements
arising or resulting from any failure of the Servicer to withhold Taxes from
payment made to such Holder if and to the extent the Servicer failed to withhold
in reliance upon any representation, certificate, statement, document or
instrument made or provided by such Holder to the Servicer in connection with
the obligation of the Servicer to withhold Taxes from payments made to such
Holder, it being expressly understood and agreed that (i) the Servicer shall be
absolutely and unconditionally entitled to accept any such representation,
certificate, statement, document or instrument as being true and correct in all
respects and to fully rely thereon without any obligation or responsibility to
investigate or to make any inquiries with respect to the accuracy, veracity,
correctness or validity of the same and (ii) each Holder shall, upon request of
the Servicer and at its sole cost and expense, defend any claim or action
relating to the foregoing indemnification using counsel selected by the Holder
and reasonably acceptable to the Servicer. The Person that is the Holder of a
Note at any particular time shall not be liable under this Section 24 with
respect to any predecessor or successor Holder of such Note.

(c) Each Holder represents to the Servicer (for the benefit of the Mezzanine
Borrower) that it is not a Non-Exempt Person. Contemporaneously with the
execution of this Agreement and from time to time as necessary during the term
of the Agreement, each Holder shall deliver to the Servicer evidence
satisfactory to the Servicer substantiating that it is not a Non-Exempt Person
and that the Servicer is not obligated under applicable law to withhold Taxes on
sums paid to it with respect to the Mezzanine Loan or otherwise under this
Agreement. Without limiting the effect of the foregoing, (i) if a Holder is
created or organized under the laws of the United States, any state thereof or
the District of Columbia, it shall satisfy the requirements of the preceding
sentence by furnishing to the Servicer an Internal Revenue Service Form W-9 and
(ii) if a Holder is not created or organized under the laws of the United
States, any

 

-38-



--------------------------------------------------------------------------------

state thereof or the District of Columbia, and if the payment of interest or
other amounts by the Mezzanine Borrower is treated for United States income tax
purposes as derived in whole or part from sources within the United States, a
Holder shall satisfy the requirements of the preceding sentence by furnishing to
the Servicer an Internal Revenue Service Form W-8ECI, Form W-8IMY (with
appropriate attachments) or Form W-8BEN, or successor forms, as may be required
from time to time, duly executed by such Holder, as evidence of such Holder’s
exemption from the withholding of United States tax with respect thereto. Except
in the case of the Initial Holders, the Servicer shall not be obligated to make
any payment hereunder to any Holder in respect of such Holder’s Note or
otherwise until such Holder shall have furnished to the Servicer the forms,
certificates, statements or documents required by this Section 24.

25. Borrower Affiliate Holders. Notwithstanding anything to the contrary
contained herein, if at any time a Holder becomes a Borrower Affiliate Holder,
then for so long as such Holder is a Borrower Affiliate Holder it shall not be
entitled (i) to vote on, give any advice or recommendation relating to, be
involved in any consultations relating to, participate in, or otherwise
exercise, any Majority Decision, Super-Majority Decision or Unanimous Decision
or any of the Restricted Rights, and such Borrower Affiliate Holder’s Note and
Percentage Interest shall not be taken into account for purposes of calculating
whether the requisite voting percentages have been achieved, (ii) to exercise
any rights or remedies, or grant any consents or waivers, other than (x) any
cure rights to the extent exercisable under Section 4 hereof, (y) any purchase
options rights to the extent exercisable under Section 5 hereof or (z) any other
rights explicitly granted to any Affiliate Holder under the Intercreditor
Agreement, (iii) to receive any notices or “asset status reports” or other
similar correspondence under this Agreement, the Servicing Agreement or the
Intercreditor Agreement or (iv) exercise any rights an Affiliate Holder is not
entitled to exercise under the Intercreditor Agreement. Any such Borrower
Affiliate Holder shall, however, retain the right to receive any and all amounts
payable on account of its Note under this Agreement other than any default
interest or late fees or charges. In the case of clause (i) above, each Holder
other than a Borrower Affiliate Holder shall have their aggregate Percentage
Interest in the Mezzanine Loan “grossed up” on account of the Borrower Affiliate
Holder’s Percentage Interest in the Mezzanine Loan for the purposes of
calculating a Majority Decision, a Super-Majority Decision, or a Unanimous
Decision and for all other related purposes hereunder. For example, in the event
there are five Holders, each with a 20% Percentage Interest, and one of those
Holders becomes a Borrower Affiliate Holder, for voting purposes going forward,
each non-affiliated Holder shall be deemed to have a percentage interest of 25%.
Notwithstanding anything to the contrary contained herein, each Holder hereby
covenants and agrees that if it shall become a Borrower Affiliate Holder, it
shall not interfere with the foreclosure rights or the exercise of any other
remedies asserted by, or on behalf of, the Holders that are not Borrower
Affiliate Holders. Notwithstanding the foregoing, each Holder agrees that if it
shall own, directly or indirectly, any economic, legal or other beneficial
interest in the Senior Borrower, Mezzanine Borrower or any Related Mezzanine
Loan Borrower solely by virtue of its foreclosure of a Related Mezzanine Loan in
which such Holder held an interest then, in exercising any right or granting or
withholding any consent under this Agreement, the Intercreditor Agreement or the
Mezzanine Loan Documents with respect to the Mezzanine Loan, such Holder shall
not take into account its respective interests as holder of the equity in the
Senior Borrower, Mezzanine Borrower or any Related Mezzanine Loan Borrower, as
applicable, and instead shall exercise such right or grant and withhold such
consent solely on account of its status as a Holder of the Mezzanine Loan.

 

-39-



--------------------------------------------------------------------------------

26. Consents to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of the United States District Court
for the Southern District of New York, any court in the State of New York
located in the borough of Manhattan in the city and county of New York, and any
appellate court from any thereof, in any action, proceeding or counterclaim
arising out of or relating to this Agreement or the transactions contemplated
hereunder or for recognition or enforcement of any judgment and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any action, proceeding or counterclaim arising out of or relating to this
Agreement or the transactions contemplated hereunder may be heard or determined
in such New York State court or, to the extent permitted by law, in such federal
court.

27. Co-Origination Agreement. Each of the Holders hereby acknowledges and agrees
that on and after the date hereof, the Co-Origination Agreement is hereby
terminated and of no force and effect and no provisions shall apply with respect
to the Mezzanine Loan.

28. Note Register. The Servicer shall keep or cause to be kept at its offices
books (the “Note Register”) for the registration and transfer of each Note. The
Note Register shall contain the name and address of the Holders and the name and
address of any transferee of each Note, together with wire instructions for such
holder or transferee, of whom the Servicer has received notice, and the form of
a copy of any written assumption agreement referred to in Section 14(a), shall
be registered in the Note Register. The Person in whose name a Note is so
registered shall be deemed and treated as the sole owner and holder thereof for
all purposes of this Agreement. The Servicer shall promptly furnish to any
Holder a copy of the Note Register upon receipt of request therefor.

29. Notes Not Securities. Each Holder acknowledges and agrees that the Notes are
not securities for purposes of federal and state securities laws and that each
Note represents a separate debt obligation of the Borrower.

30. Custody of Mezzanine Loan Documents. The Mezzanine Loan Documents, other
than each Holder’s respective Note, shall be held by Bank of America, N.A.
(successor by merger to LaSalle Bank, National Association) in accordance with
the terms of that certain Custodial Agreement, dated May 5, 2008 (the “Custodial
Agreement”), among JPMorgan Chase Bank, N.A., Bank of America, N.A., Citibank,
N.A., Credit Suisse, Cayman Islands Branch, German American Capital Corporation,
Merrill Lynch Mortgage Lending, Inc., Bear Stearns Commercial Mortgage, Inc.,
Goldman Sachs Mortgage Company and Morgan Stanley Mortgage Capital Holdings LLC,
as Owner, and LaSalle Bank National Association, as Custodian, until such time
as the Custodial Agreement is terminated in accordance with the terms thereof.
In the event of a termination of the Custodial Agreement, the Mezzanine Loan
Documents shall be held as determined by the Deciding Majority.

31. Collateral Agent. The Collateral Agent hereby represents, warrants and
covenants that it shall not take any action that is reserved for the Servicer or
the Holders under this Agreement or the Intercreditor Agreement, except to the
extent directed by the Servicer.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holders have caused this Agreement to be duly executed
as of the day and year first above written.

 

CITIBANK, N.A., as Note A-3 Holder By:  

/s/ Authorized Signatory

  Name:   Title:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Note A-4 Holder

By:  

/s/ Authorized Signatory

  Name:   Title: By:  

/s/ Authorized Signatory

  Name:   Title:

GERMAN AMERICAN CAPITAL CORPORATION, as Note A-5-1 Holder

By:  

/s/ Authorized Signatory

  Name:   Title: By:  

/s/ Authorized Signatory

  Name:   Title:



--------------------------------------------------------------------------------

BLACKSTONE SPECIAL FUNDING (IRELAND), as Note A-5-2 Holder

  By: GSO Capital Partners LP, as Manager By:  

/s/ Authorized Signatory

  Name:   Title:

GOLDMAN SACHS MORTGAGE COMPANY, as Note A-8 Holder

By: Goldman Sachs Real Estate Funding Corp., its General Partner

By:  

/s/ Authorized Signatory

  Name:   Title:

BANK OF AMERICA, N.A., as Collateral Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

BANK OF AMERICA, N.A., as Initial Servicer

By:  

/s/ Authorized Signatory

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

HOLDER SCHEDULE

$275,000,000.00 Fifth Mezzanine Loan

[Redacted.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE ADDRESSES

[Redacted.]

 

B-1



--------------------------------------------------------------------------------

SCHEDULE I

MAJORITY DECISIONS

(a) any amendment, modification or waiver of any provision of the Mezzanine Loan
Documents that is not otherwise included as a Unanimous Decision;

(b) any determination to accelerate the Mezzanine Loan following an Event of
Default;

(c) any commencement or termination of any foreclosure upon or comparable
conversion of the ownership of the equity interest in the Mezzanine Borrower or
any other enforcement action under the Mezzanine Loan Documents (or any election
not to commence or continue any foreclosure pursuant to Section 6(i) of the
Co-Lender Agreement);

(d) the filing or joinder in any filing of any involuntary bankruptcy case
against any Person;

(e) except as specifically permitted in the Mezzanine Loan Documents, any
consent to an assignment and assumption of any of the obligations of the
Mezzanine Borrower under the Mezzanine Loan;

(f) any approval of annual budgets, business plans, major leases, modifications
to or terminations of major leases or a material capital expenditure or other
extraordinary expenses, in each case, to the extent any such approval is
requested by the Mezzanine Borrower or required under the Mezzanine Loan
Documents;

(g) any approval of the transfer of any portion of the Mezzanine Loan Collateral
to the extent any such approval is requested by the Mezzanine Borrower or
required under the Mezzanine Loan Documents and is not otherwise included as a
Unanimous Decision;

(h) any material modification to a ground lease, to the extent the lender has
approval rights with respect to such item in the Mezzanine Loan Documents;

(i) any determination to apply casualty proceeds or condemnation awards toward
repayment of the Mezzanine Loan rather than toward restoration of the Property,
in each case, to the extent any such approval is requested by the Mezzanine
Borrower or required under the Mezzanine Loan Documents;

(j) the subordination of any lien (other than the lien on any material Mezzanine
Loan Collateral) created pursuant to the terms of the Mezzanine Loan Documents;

 

I-1



--------------------------------------------------------------------------------

(k) any material alteration to the Property, in each case, to the extent any
such approval is requested by the Mezzanine Borrower or required under the
Mezzanine Loan Documents;

(l) approval of any plans and specifications submitted to the lender for
approval under the terms and provisions of the Mezzanine Loan Documents;

(m) any consent granted under any of the terms or provisions of the
Intercreditor Agreement that is not otherwise included as a Super-Majority
Decision or Unanimous Decision;

(n) any waiver of an Event of Default that is not otherwise included as a
Unanimous Decision;

(o) any termination or replacement of the property manager, casino operator,
franchisor or any material approval or modification or any termination of the
property management agreement, shared services agreement, intellectual property
license agreement or any other agreement relating to operation of the casinos or
any franchise agreement relating to the properties that is not otherwise
included as a Unanimous Decision, in each case to the extent the lender has
approval rights with respect to such item in the Mezzanine Loan Documents;

(p) entering into an agreement converting or exchanging any Mezzanine Loan (or
any portion thereof) into or for any other indebtedness;

(q) authorizing the sale of the Mezzanine Loan Collateral or the Pledged Senior
Collateral following foreclosure (or assignment of deed-in-lieu thereof) for an
amount less than the amount the applicable Mezzanine Borrower would be required
to pay to release the Mezzanine Loan Collateral or the Pledged Senior
Collateral, as applicable, from the liens of the Junior Loan Documents or Senior
Loan Documents, as applicable;

(r) the appointment, termination or approval of any Servicer;

(s) the appointment, termination or approval of any Collateral Agent;

(t) any amendment, modification, waiver or supplement of any provision of, or
any assignment of any operating lease or operating lease guarantee that is not
otherwise included as a Unanimous Decision to the extent the lender has approval
rights with respect to such item in the Mezzanine Loan Documents; and

(u) the incurrence by the Mezzanine Borrower of any additional debt.

 

I-2



--------------------------------------------------------------------------------

SCHEDULE II

SUPER-MAJORITY DECISIONS

(a) any amendment, modification or waiver of any of the terms or provisions of
the Intercreditor Agreement that is not otherwise included as a Unanimous
Decision; and

(b) except as otherwise included as a Unanimous Decision, any consent granted
under Section 8(a) or 8(c) of the Intercreditor Agreement to an amendment,
deferral, extension, modification, increase, renewal, replacement,
consolidation, supplement or waiver to a Senior Loan or a Senior Junior Loan, as
applicable (an “Alteration”) (i) that materially adversely affects the Holders
in a manner different from the manner in which the Alteration being consented to
affects the Senior Lender or Senior Junior Lender, as applicable, wishing to
effect such Alteration; provided, however that if such consent to an Alteration
of the Senior Loan or Senior Junior Loan, as applicable, is being provided in
connection with a corresponding Alteration to the Mezzanine Loan, then the
consent by the Holders to the Alteration of the Senior Loan or Senior Junior
Loan, as applicable, will be a Majority Decision if the corresponding Alteration
to the Mezzanine Loan requires the consent of a Deciding Majority hereunder;
provided, further, however, that if a corresponding Alteration would have been
made to the Mezzanine Loan Agreement in connection with such consent to an
Alteration of the Senior Loan set forth in Section 8(a)(xx) or (xxi) of the
Intercreditor Agreement but for the fact that the applicable provisions in the
Mezzanine Loan Agreement subject to such Alteration were included in the
Mezzanine Loan Agreement solely by cross-reference to the Mortgage Loan
Agreement (and therefore such Alteration to the Senior Loan has the effect of,
but does not require a corresponding Alteration to, the Mezzanine Loan
Agreement) as opposed to being fully defined in the Mezzanine Loan Agreement,
then, to the extent such Alteration, if actually made to the Mezzanine Loan
Agreement, would be a Majority Decision, the consent by the Holders to the
Alteration of the Senior Loan will be a Majority Decision, or (ii) that requires
the unanimous consent of the Senior Lender or Senior Junior Lender, as
applicable, wishing to effect such Alteration.

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

UNANIMOUS DECISIONS

(a) any extension, postponement or waiver of the date for payment of any
interest, principal or fee in respect of a Note (other than extensions of
maturity as permitted under Section 2.7 of the Mezzanine Loan Agreement);

(b) any waiver, reduction, deferral or forgiveness of the principal amount of a
Note (other than pursuant to the terms of the Note Sales Agreement);

(c) any waiver, reduction, deferral or forgiveness of the interest rate (or any
component definition thereof) or any interest or fee payable in respect of a
Note;

(d) the extension of the maturity date with respect to a Note (other than as
permitted under Section 2.7 of the Mezzanine Loan Agreement); provided, however,
that, following the acceleration of the Mezzanine Loan, the consent to any
action that results in the Mezzanine Loan no longer being accelerated such that
the maturity date is returned to the date it was prior to the acceleration shall
not be an extension of the maturity date for purposes of this clause (d);

(e) any extension, postponement or waiver of the date for payment of any amount
payable under the Note Sales Agreement, and any waiver, reduction, deferral or
forgiveness of any amount payable under the Note Sales Agreement

(f) the release, substitution (involving a release) or sale of any material
Mezzanine Loan Collateral or any other material collateral securing the
Mezzanine Loan (or, to the extent the Fifth Mezzanine Lender (as defined in the
Intercreditor Agreement) has approval rights with respect to such item in the
Mezzanine Loan Documents, securing the Senior Loan or more senior Related
Mezzanine Loan), or any material guaranty of obligations under the Mezzanine
Loan (other than to the extent permitted under the Mezzanine Loan Documents and
other than in connection with the release and/or conveyance of the O’Sheas or
the RDE Parcels (each as defined in the Mezzanine Loan Agreement), in each case
under Section 2.5 of the Mezzanine Loan Agreement) or the reduction of any
release consideration under the Mezzanine Loan Agreement;

(g) the amendment of any Mezzanine Loan Document in a manner that would by its
terms alter the pro rata application of payments required thereunder or the
priority of the Mezzanine Loan or any Note (whether among Holders of the
Mezzanine Loan or among the Mortgage Loan and the Mezzanine Loan) under the
Mezzanine Loan Documents with respect thereto;

(h) any amendment, modification or waiver of any of the terms or provisions of
the Intercreditor Agreement in a manner that would reduce the consent rights of
the Fifth Mezzanine Lender (as defined in the Intercreditor Agreement) or any
consent granted under Section 8(a) or 8(c) of the Intercreditor Agreement to an
Alteration to a Senior Loan or a Senior Junior Loan, as applicable, that would
increase the interest rate or principal balance or shorten the maturity date of
the Senior Loan or Senior Junior Loan, as applicable;

 

III-1



--------------------------------------------------------------------------------

(i) any amendment, modification or waiver of any operating lease that reduces or
defers the rent payable under such lease;

(j) any amendment, modification or waiver of any guaranty of an operating lease
that has the effect of reducing or deferring any payment obligations of the
guarantor thereof; and

(k) the subordination of any lien on any material Mezzanine Loan Collateral.

 

III-2